 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 1 of 150 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



CADDO SYSTEMS, INC. and 511
TECHNOLOGIES, INC.,
                                                        Civil Action No. 4:20-cv-255
                Plaintiffs,

         v.
                                                        DEMAND FOR JURY TRIAL
SIEMENS AKTIENGESELLSCHAFT
(AG), and SIEMENS DIGITAL
INDUSTRIES SOFTWARE, INC.

                Defendants.




                       COMPLAINT FOR PATENT INFRINGEMENT

         In this action for patent infringement Plaintiffs Caddo Systems, Inc. and 511

Technologies, Inc.(“Plaintiffs”) hereby make the following allegations against Defendants

Siemens Aktiengesellschaft (AG) and Siemens Digital Industries Software, Inc. (collectively,

“Defendants” or “Siemens”):

                                  NATURE OF THE ACTION

         1.     This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

         2.     Plaintiff Caddo Systems, Inc. (“Caddo”) is a Texas corporation with its principal

place of business in the 511 Technology Center at 511 N. Washington Avenue, Marshall, Texas

75670.




                                                -1-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 2 of 150 PageID #: 2



       3.      Plaintiff 511 Technologies, Inc. (“511 Tech”) is a Texas corporation with its

principal place of business at 511 N. Washington Avenue, Marshall, Texas 75670. Since 2010,

511 Tech has operated the 511 Technology Center, including the provision of invention, patent

and product development support services in diverse fields including color measurement, flash

storage devices, communication protocols, electronic circuitry, software development, energy

storage and control, cloud-connected industrial and consumer products, medical diagnostic

device, and art instruction from its headquarters in the former Coca-Cola bottling plant located in

the Ginocchi Historic District in Marshall, Texas.

       4.      In collaboration with 511 Tech and others working in the 511 Technology Center,

Caddo researches, designs, and develops information systems, including systems based on the

Asserted Patents. The Caddo and 511 Tech collaboration includes software products based on

inventions described and claimed in the Asserted Patents.

       5.      Caddo is the owner by assignment of 100% interest in the Asserted Patents. 511

Tech has the exclusive license to practice and develop the inventions of the Asserted Patents.

       6.      On information and belief, Defendant Siemens AG is a corporation organized and

existing under the laws of Germany, with a place of business at Werner-von-Siemens-Straße 1,

80333 Munich, Germany. Siemens AG—through its Digital Factory Division—is the parent

company of Defendant Siemens Digital Industries Software Inc. (“Siemens DIS”). Upon

information and belief, Siemens AG is authorized to do business in Texas and may be served

through their registered agent CT Corporation System, 1999 Bryan St., Suite 900, Dallas, TX

75201. Siemens AG sells and offers to sell products and services throughout the United States,

including in this judicial district, and introduces products and services into the stream of




                                                -2-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 3 of 150 PageID #: 3



commerce that incorporate infringing technology knowing that they would be sold in this judicial

district and elsewhere in the United States.

        7.      On information and belief, Defendant Siemens DIS (formerly Siemens Product

Lifecycle Management (PLM) Software, Inc.), a wholly-owned subsidiary of Siemens AG, is a

Delaware company having its principal place of business at 5800 Granite Pkwy, Suite 600,

Plano, TX 75024. Siemens DIS is authorized to do business in Texas and may be served through

its registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

        8.      On information and belief, Siemens AG and Siemens DIS (collectively,

“Siemens”), acting in concert, design, develop, manufacture, sell, offer to sell, and/or import

products, devices, systems, and/or components of systems through certain accused

instrumentalities (as discussed further below) that either infringe or support the infringement of

the patents asserted in this action.

        9.      Plaintiffs seek monetary damages and prejudgment interest for Siemens’ past and

ongoing direct and indirect infringement of the Asserted Patents.

                                  JURISDICTION AND VENUE

        10.     This action for patent infringement arises under the patent laws of the United

States, Title 35 of the United States Code.

        11.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        12.     This Court has personal jurisdiction over Siemens and Siemens DIS because they

have sufficient minimum contacts with the forum as a result of business conducted within the

State of Texas and within the Eastern District of Texas. For example, Siemens DIS has a regular

and established place of business at 5800 Granite Pkwy, Suite 600, Plano, Texas, which is in this

District. Personal jurisdiction also exists specifically over Siemens AG and Siemens DIS

because they, directly or through subsidiaries or intermediaries, make, use, offer for sale, or sell


                                                -3-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 4 of 150 PageID #: 4



products or services within the State of Texas and within the Eastern District of Texas through

the accused instrumentalities that directly or indirectly infringe the Asserted Patents (as

discussed further below).

           13.   On information and belief, Siemens sells and offers to sell products and services

throughout the United States, including in this District, through the accused instrumentalities,

through major electronics retailers in North America, and in concert and partnership with third

parties who sell automation hardware and software, industrial products and systems, and other

consumer products in areas covering energy, healthcare, building technologies, mobility and

home appliances.

           14.   On information and belief, Siemens conducts a significant amount of business in

Texas and this District through online sales and advertisements directly to consumers, through

product sales by Siemens’ distributors and resellers, and in concert and partnership with third

parties.

           15.   Furthermore, personal jurisdiction over Siemens in this action comports with due

process. Siemens has conducted and regularly conducts business within the United States and

this District. Siemens has purposefully availed itself of the privileges of conducting business in

the United States, and more specifically in the State of Texas and this District. Siemens has

sought protection and benefit from the laws of the State of Texas by making available products

and services through the accused instrumentalities that infringe the Asserted Patents with the

awareness and/or intent that they will be used (or visited) by consumers in this District. Having

purposefully availed itself of the privilege of conducting business within this District, Siemens

should reasonably and fairly anticipate being brought into court here.




                                                -4-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 5 of 150 PageID #: 5



       16.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b) at least

because Siemens AG is a foreign corporation and is subject to personal jurisdiction in this

District and/or has regularly conducted business in this District, and because certain of the acts

complained of herein occurred in this District. Additionally, Siemens AG—directly or through

intermediaries (including distributors, retailers, and others), subsidiaries, alter egos, and/or

agents—ships, distributes, offers for sale, and/or sells its products and services in the United

States and this District. Siemens AG has purposefully and voluntarily placed one or more of its

products into the stream of commerce through the accused instrumentalities that infringe the

Asserted Patents with the awareness and/or intent that they will be purchased by consumers in

this District. Siemens AG knowingly and purposefully ships infringing products into, and

within, this District. These infringing products have been, and continue to be, purchased by

consumers and businesses in this District.

       17.     Further, this Court has personal jurisdiction over Siemens DIS because it has a

regular and established place of business in this District and has purposely availed itself of the

privileges and benefits of the laws of the State of Texas and in this District, because it regularly

conducts and solicits business within the State of Texas and within this District, and because

Plaintiff’s causes of action arise directly from its business contacts and other activities in the

State of Texas and within this District.

                                   THE ASSERTED PATENTS

       18.     On March 13, 2007, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued U.S. Patent No. 7,191,411 (“the ’411 Patent”), entitled “Active Path

Menu Navigation System.” A copy of the ’411 Patent is attached hereto as Exhibit 1.




                                                 -5-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 6 of 150 PageID #: 6



       19.     Plaintiffs own all substantial right, title, and interest in the ’411 Patent, and hold

the right to sue and recover damages for infringement thereof, including past infringement.

       20.     On May 8, 2007, the USPTO duly and legally issued U.S. Patent No. 7,216,301

(“the ’301 Patent”), entitled “Active Path Menu Navigation System.” A copy of the ’301 Patent

is attached hereto as Exhibit 2.

       21.     Plaintiffs own all substantial right, title, and interest in the ’301 Patent, and hold

the right to sue and recover damages for infringement thereof, including past infringement.

       22.     On December 29, 2009, the USPTO duly and legally issued U.S. Patent No.

7,640,517 (“the ’517 Patent”), entitled “Active Path Menu Navigation System.” A copy of the

’517 Patent is attached hereto as Exhibit 3.

       23.     Plaintiffs own all substantial right, title, and interest in the ’517 Patent, and hold

the right to sue and recover damages for infringement thereof, including past infringement.

       24.     On May 25, 2010, the USPTO duly and legally issued U.S. Patent No. 7,725,836

(“the ’836 Patent”), entitled “Active Path Menu Navigation System.” A copy of the ’836 Patent

is attached hereto as Exhibit 4.

       25.     Plaintiffs own all substantial right, title, and interest in the ’836 Patent, and hold

the right to sue and recover damages for infringement thereof, including past infringement.

       26.     On January 8, 2013, the USPTO duly and legally issued U.S. Patent No.

8,352,880 (“the ’880 Patent”), entitled “Active Path Menu Navigation System.” A copy of the

’880 Patent is attached hereto as Exhibit 5.

       27.     Plaintiffs own all substantial right, title, and interest in the ’880 Patent, and hold

the right to sue and recover damages for infringement thereof, including past infringement.




                                                 -6-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 7 of 150 PageID #: 7



          28.   On July 31, 2018, the USPTO duly and legally issued U.S. Patent No. 10,037,127

(“the ’127 Patent”), entitled “Active Path Menu Navigation System.” A copy of the ’127 Patent

is attached hereto as Exhibit 6.

                COUNT I - INFRINGEMENT OF U.S. PATENT NO. 7,191,411

          29.   Plaintiffs incorporate and reallege the preceding paragraphs as if fully set forth

herein.

          30.   The ’411 Patent is directed to systems and methods for navigating within a multi-

level hierarchical collapsing menu structure, as described and claimed in the ’411 Patent.

          31.   Defendants have and continue to directly infringe at least Claims 1-4 of the ’411

Patent, in this judicial District and elsewhere in the United States, pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by, among other things, by making, using,

selling, offering to sell, and/or importing in or into the United States, without authority: (i)

Desigo CC Integrated Facilities Management Platform or similar product platforms or tools

(“Platforms”), including hardware and software in support thereof (“Product Platform

Instrumentalities”); (ii) web pages, menus, and menu structures to be interactively presented and

navigated via browsers, including, without limitation, web pages, menus, and menu structures

accessible via https://new.siemens.com/global/en.html and maintained on servers located in

and/or accessible from the United States under the control of Defendants (“Web

Instrumentalities”); (iii) software, including, without limitation, software that allows web pages,

menus, and menu structures to be interactively presented and navigated in and/or served to such

Platforms or browsers; (iv) computer equipment including, without limitation, computer

equipment that stores, serves, and/or runs any of the foregoing or that allows navigating within a

multi-level hierarchical collapsing menu structure, where each level in the menu structure




                                                 -7-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 8 of 150 PageID #: 8



contains plural items, each item being at least one of a function, a pointer to a location, and a

pointer to another level (collectively, the “’411 Accused Instrumentalities”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html




                                                -8-
 Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 9 of 150 PageID #: 9



(last visited Feb. 10, 2020) (annotated):




       32.     By way of example, the ’411 Accused Instrumentalities provide a method for

navigating within a multi-level hierarchical collapsing menu structure where each level in the

menu contains plural items, each said item being at least one of a function, a pointer to a

location, and a pointer to another level (e.g., the ’411 Accused Instrumentalities provide a

method for navigating a multi-level hierarchical collapsing menu structure that includes a multi-

level hierarchy where each level in the menu contains plural items, each said item being at least

one of a function, a pointer to a location, and a pointer to another level (e.g., in the Product

Platform Instrumentalities, “Site01—CCDemo” includes “Gebäude 01—Virtuellies Gebäude,”

which includes “Gebäude Automation,” which includes “Lüftungsanlage”; as another example,

in the Web Instrumentalities, “Products & Services,” includes “Industrial Automation,” which

includes “Automation systems,” which includes “Industrial Automation Systems SIMATIC,”

which includes “IO Systems”)) as shown below:




                                                 -9-
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 10 of 150 PageID #: 10




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 10 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 11 of 150 PageID #: 11




       33.     More specifically, the ’411 Accused Instrumentalities provide a graphical user

menu system displaying the items of a given level and enabling selection thereof (e.g., in the

Product Platform Instrumentalities, “Site01—CCDemo” displays and enables the selection of

“Gebäude 01—Virtuellies Gebäude,” which displays and enables the section of “Gebäude

Automation,” which displays and enables the section of “Lüftungsanlage”; as another example,

in the Web Instrumentalities, “Products & Services” displays and enables the selection of items

of a given level, such as “Industrial Automation,” which displays and enables the selection of

“Automation systems,” which displays and enables the selection of “Industrial Automation

Systems SIMATIC,” which displays and enables the selection of “IO Systems” and “PLCs”),

wherein access of said given level requires sequential access of each of the levels preceding said

given level in the hierarchy (e.g., in the Product Platform Instrumentalities, to access “Gebäude


                                              - 11 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 12 of 150 PageID #: 12



01—Virtuellies Gebäude,” “Site01—CCDemo” is accessed first; as another example, in the Web

Instrumentalities, to access “IO Systems,” “Industrial Automation Systems SIMATIC” is

accessed first; as another example, to access “Industrial Automation,” “Products & Services” is

accessed first); automatically constructing an Active Path as a sequence of hierarchical active

links as items are selected using the graphical user menu system without the need for any

additional interaction with the graphical user system (e.g., the Product Platform Instrumentalities

automatically construct an active path “Site01 – CCDemo—Gebäude 01—Virtuellies

Gebäude—Gebäude Automation—Lüftungsanlage” and the Web Instrumentalities automatically

construct an active path “Products & Services—Industrial Automation—Automation Systems—

Industrial Automation Systems SIMATIC—IO Systems,” each of which is constructed as a

sequence of hierarchical active links as items are selected (e.g., as “Site01 – CCDemo,”

“Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” are selected

in the Product Platform Instrumentalities, and as “Products & Services,” “Industrial

Automation,” “Automation Systems,” “Industrial Automation Systems SIMATIC,” and “IO

Systems” are selected in the Web Instrumentalities)), with one said active link corresponding to

each of the items selected (e.g., the Product Platform Instrumentalities’ active path “Site01—

CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”

corresponds to each of the items selected, including “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage”; the Web Instrumentalities’

active path “Products & Services—Industrial Automation—Automation Systems—Industrial

Automation Systems SIMATIC—IO Systems” corresponds to each of the items selected,

including “Products & Services,” “Industrial Automation,” “Automation Systems,” “Industrial

Automation Systems SIMATIC,” and “IO Systems”) as shown below:




                                               - 12 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 13 of 150 PageID #: 13




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 13 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 14 of 150 PageID #: 14




       34.     Also, each active link in the ’411 Accused Instrumentalities is independently

selectable thereby providing direct access to the hierarchical level from which the corresponding

item was selected without the need to navigate using said graphical user menu system (e.g., in

the Product Platform Instrumentalities, the active link “Lüftungsanlage” is independently

selectable to thereby providing direct access to the hierarchical level from which

“Lüftungsanlage” was selected, without the need to navigate using Defendants’ facilities

management platform; as another example, in the Web Instrumentalities, the active link “IO

Systems” is independently selectable to thereby providing direct access to the hierarchical level

from which “IO Systems ” was selected, without the need to navigate using Defendants’

graphical user menu system).

       35.     The ’411 Accused Instrumentalities’ active path is displayed as an alternative to

the graphical user menu system for navigating the multi-level hierarchical collapsing menu

structure after the user has finished selecting items using the graphical user system (e.g., the ’411

Accused Instrumentalities display the Active Path as an alternative to Defendants’ graphical user

menu system for navigating the multi-level hierarchical collapsing menu structure after the user

has finished selected items, such as “Lüftungsanlage” in the Product Platform Instrumentalities

and “IO Systems” in the Web Instrumentalities, using Defendants’ graphical user menu system

such that Defendants’ Active Path is displayed after the multi-level hierarchical collapsing menu

structure has collapsed) such that the Active Path is displayed after the multi-level hierarchical




                                               - 14 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 15 of 150 PageID #: 15



collapsing menu structure has collapsed (e.g., the Active Path is displayed after the multi-level

hierarchical collapsing menu structure (e.g., collapsing menu structure populated via “Site01-

CCDemo” in the Product Platform Instrumentalities or “Products and Services” in the Web

Instrumentalities) has collapsed) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see




                                               - 15 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 16 of 150 PageID #: 16



also https://new.siemens.com/global/en/products/software/mobile-apps.html (last visited Feb. 10,

2020):




         36.   On information and belief, in the ’411 Accused Instrumentalities, pre-selecting a

given active link triggers the display of sibling menu items on the level associated with said

given active link without disturbing the displayed Active Path (e.g., in the Product Platform

Instrumentalities, pre-selecting the “Lüftungsanlage” active link triggers the display of sibling

menu items, such as “2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,”

and “3D Aussicht” without disturbing the displayed Active Path; as another example, in the Web

Instrumentalities, pre-selecting the “IO Systems” active link triggers the display of sibling menu

items, such as “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M,

“SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET

200eco PN,” and “SIMATIC ET 200eco PN M12-L” without disturbing the displayed Active

Path) as shown below:



                                               - 16 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 17 of 150 PageID #: 17




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       37.     On information and belief, the ’411 Accused Instrumentalities provide pre-

defined short-cuts enabling direct access to a given menu item (e.g., the Product Platform

Instrumentalities provide pre-defined shortcuts, such as “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” in the collapsing menu; as

another example, the Web Instrumentalities provide pre-defined shortcuts, such as “Products &

Services,” “Industrial Automation,” “Automation Systems,” “Industrial Automation Systems

SIMATIC,” and “IO Systems” in the collapsing menu) enabling direct access to a given menu



                                              - 17 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 18 of 150 PageID #: 18



item); and automatically constructing the Active Path when a pre-defined short-cut is executed,

with one said active link corresponding to each of the menu items necessary to access said given

menu item using said graphical user menu system (e.g., in the Product Platform

Instrumentalities, the active path is automatically constructed when “Site01—CCDemo,”

“Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” or “Lüftungsanlage” is executed,

with the active link “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude

Automation,” and “Lüftungsanlage” corresponding to each of the menu items necessary to

access the given menu item; as another example, in the Web Instrumentalities, the active path is

automatically constructed when “Products & Services,” “Industrial Automation,” “Automation

Systems,” “Industrial Automation Systems SIMATIC,” or “IO Systems” is executed, with the

active link “Products & Services,” “Industrial Automation,” “Automation Systems,” “Industrial

Automation Systems SIMATIC,” and “IO Systems” corresponding to each of the menu items

necessary to access the given menu item using Defendants’ graphical user menu system) as

shown below:




                                              - 18 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 19 of 150 PageID #: 19




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 19 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 20 of 150 PageID #: 20




       38.     On information and belief, in the ’411 Accused Instrumentalities, selecting a

given active link triggers the execution of a function associated with said given active link (e.g.,

in the Product Platform Instrumentalities, selecting a given active link such as “Lüftungsanlage”

triggers the execution of a function, such as displaying sibling menus (e.g., “2D Aussicht,” “2D

DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”) or directing user to

certain content; as another example, in the Web Instrumentalities, selecting a given active link

such as “IO Systems” triggers the execution of a function, such as displaying sibling menus (e.g.,

“SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L”) or directing user to certain content).

       39.     On information and belief, in the ’411 Accused Instrumentalities, selecting a

given active link triggers display of information associated with said given active link (e.g., the

Product Platform Instrumentalities allow selecting the link “Lüftungsanlage” to trigger display of

information (e.g., “2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,”

and “3D Aussicht”) associated with the link “Lüftungsanlage”; as another example, the Web

Instrumentalities allow selecting the link “IO Systems” to trigger display of information (e.g.,

displaying “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC

ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L”) associated with the link “IO Systems”).




                                                - 20 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 21 of 150 PageID #: 21



       40.     Discovery is expected to uncover the full extent of Defendants’ infringement of

the ’411 Patent beyond the ’411 Accused Instrumentalities already identified through public

information.

       41.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least Claims 1-4 of the ’411 Patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including but not limited to Defendants’ new, current, and prospective users, partners,

customers and other third parties, whose use of the ’411 Accused Instrumentalities constitutes

direct infringement of at least Claims 1-4 of the ’411 Patent.

       42.     In particular, Defendants’ actions aid and abet others such as their new, current,

and prospective users, partners, customers and third parties to infringe include, for example,

advertising, promoting, and providing instructions on using the ’411 Accused Instrumentalities.

On information and belief, Defendants have engaged in such actions with specific intent to cause

infringement or with willful blindness to the resulting infringement because Defendants have had

actual knowledge of the ’411 Patent and knowledge that their acts were inducing infringement of

the ’411 Patent since at least the date Defendants received notice based on the filing of this

Complaint that such activities infringed the ’411 Patent.

       43.     Defendants’ acts of inducement include, without limitation: providing the ’411

Accused Instrumentalities to their new, current, and prospective users, partners, and customers,

and other third parties and intending them to use the ’411 Accused Instrumentalities that enables

and/or make use of content published therein; encouraging customers and other third parties to

communicate directly with Defendants’ representatives about the ’411 Accused Instrumentalities

for purposes of technical assistance as well as sales and marketing (see, e.g.,




                                                - 21 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 22 of 150 PageID #: 22



https://new.siemens.com/global/en/general/contact.html (providing contact information to

address sales regarding the ’411 Accused Instrumentalities); see also id. (providing a messaging

platform for communicating same); see also

https://new.siemens.com/global/en/company/jobs.html (providing employment information that

can be accessed using the ’411 Accused Instrumentalities); see also

https://new.siemens.com/global/en/products/buildings/partners/desigocc-ecosystem.html

(providing information on contacting a Desigo CC Ecosystem developer to create applications);

providing information, advertising, and instructions for the Product Platform Instrumentalities

through Defendants’ own and third-party websites (e.g.,

https://www.downloads.siemens.com/download-

center/Download.aspx?pos=download&fct=getasset&id1=A6V10444816 and

https://www.integratedcontrols.co.za/wp/siemens-sites/ (providing promotional materials on

functions and features of the Product Platform Instrumentalities)); encouraging customers and

other third parties to use the ’411 Accused Instrumentalities (e.g.,

http://knxtoday.com/2020/01/15030/siemens-introduces-updated-desigo-cc-building-

management-platform-with-improved-knx-support.html (encouraging third parties to use the

Product Platform Instrumentalities); see also https://www.youtube.com/watch?v=6ehhde6SRTU

and https://www.youtube.com/watch?v=6ehhde6SRTU (encouraging new and prospective

customers and other third parties to use the Product Platform Instrumentalities); see also

https://www.facebook.com/Siemens/?ref=br_rs (providing an URL (

https://new.siemens.com/global/en/company/about/businesses.html?fbclid=IwAR2Rlvms5EimV

TAQW0Xg2Bpoe-tGFjCs33izANKLan_pO-IIio87IS2y1nY) to a “Our Businesses” webpage

that can be accessed using the Web Instrumentalities); see also




                                               - 22 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 23 of 150 PageID #: 23



https://www.downloads.siemens.com/download-center/download?DLA07_2535 (providing an

URL (https://new.siemens.com/global/en/products/energy/energy-automation-and-smart-

grid/energy-is-going-digital.html) to content through the Web Instrumentalities); see also

https://new.siemens.com/global/en/company/investor-relations/share-bonds-rating.html

(recommending investors and other third parties to use the Web Instrumentalities to access

financial results relating to Defendants’ financial information); see also

https://www.facebook.com/Siemens/,

https://twitter.com/Siemens/status/1232923300126502914?s=20 ,

https://www.instagram.com/siemens/, and https://www.linkedin.com/company/siemens/about/

(Defendants’ social media accounts promoting the use of the Web Instrumentalities through

which various media content can be accessed); see also https://press.siemens.com/global/en

(providing press releases and news encouraging customers and other third parties to use the Web

Instrumentalities to access content (for example, providing an URL

(https://press.siemens.com/global/en/pressrelease/siemens-supports-volkswagen-develop-

digitized-electric-car-production) to an “Automotive Manufacturing” webpage that can be

accessed using the Web Instrumentalities)); see also

https://new.siemens.com/global/en/company/fairs-events/hannover-

messe/mindspherelounge.html (encouraging third parties to use the Web Instrumentalities to

access content and information regarding Defendants’ international fairs and events (for

example, providing an URL (https://siemens.mindsphere.io/en/openspace) to an “Mindsphere

Open Space” webpage that can be accessed using the Web Instrumentalities”));

https://new.siemens.com/global/en/company/stories/industry/3ddruck-ki.html (providing stories

encouraging customers and other third parties to use the Web Instrumentalities to access content




                                               - 23 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 24 of 150 PageID #: 24



(providing an URL (https://new.siemens.com/global/en/products/automation/pc-based/iot-

gateways/iot2000.html) to a “SIMATIC IOT2000” webpage that can be accessed using the Web

Instrumentalities)); and providing support and training to enable the use of the ’411 Accused

Instrumentalities (e.g., https://desigoccecosystem.com/WebClientApplication/en-US/index.html

and https://desigoccecosystem.com/WebClientApplication/Help/EngineeringHelp/en-

US/index.html (providing an online support and remote client platform for supporting and

training customers, including those in the U.S., on the use of the Product Platform

Instrumentalities)).

       44.     Defendants performed acts of inducement despite their actual knowledge since at

least the filing date of this Complaint and their knowledge that the specific actions they actively

induced and continue to actively induce on the part of their users, partners, and customers, and

other third parties constitute infringement of the ’411 Patent. At the very least, because

Defendants have been, and remain, on notice of the ’411 Patent and the accused infringement,

they have been, and remain, willfully blind regarding the infringement that they have induced

and continue to induce.

       45.     On information and belief, Defendants have contributed to, and continue to

contribute to, infringement of at least Claims 1-4 of the ’411 Patent pursuant to 35 U.S.C. §

271(c) by providing the ’411 Accused Instrumentalities that have contributed, and continue to

contribute, to the direct infringement of new, current, and prospective users, partners, customers

and other third parties with the knowledge (at least as of the filing date of this Complaint) that

the ’411 Accused Instrumentalities are especially made or adapted for use in an infringement of

the ’411 Patent. For example, by providing the web pages, software, and computer equipment

identified above, Defendants contribute to the direct infringement of users of said web pages,




                                               - 24 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 25 of 150 PageID #: 25



software, and computer equipment. The ’411 Accused Instrumentalities are material

components or apparatuses for use in practicing the ’411 Patent and are not staple articles of

commerce suitable for substantial non-infringing use.

        46.     For example, the ’411 Accused Instrumentalities provide a graphical user menu

system through which a user can navigate within a multi-level hierarchical collapsing system

according to the claimed invention(s). Defendants supplied, and continue to supply, the ’411

Accused Instrumentalities, or components or apparatuses thereof, with the knowledge of the ’411

Patent and with the knowledge that these components or apparatuses constitute critical and

material parts of the claimed inventions of the ’411 Patent. Moreover, Defendants know at least

by virtue of their knowledge of their own products and services and the ’411 Patent that the ’411

Accused Instrumentalities are especially made and/or especially adapted for use as claimed in the

’411 Patent and there is no substantial non-infringing use of the ’411 Accused Instrumentalities,

or components or apparatuses thereof.

        47.     Defendants have directly and indirectly infringed the ’411 Patent and are thus

liable for infringement of the ’411 Patent pursuant to 35 U.S.C. § 271.

        48.     Plaintiffs have suffered, and continue to suffer, damages as a result of

Defendants’ infringement of the ’411 Patent.

        49.     Defendants have continued to infringe the ’411 Patent since at least as of the

filing date of this Complaint, despite being on notice of the ’411 Patent and their infringement.

Defendants have therefore infringed the ’411 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiffs’ patent rights since at least as of the filing date of this Complaint, at least

by infringing with actual knowledge of their direct and indirect infringement or while remaining

willfully blind to the fact of their direct and indirect infringement. As a result of at least this




                                                 - 25 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 26 of 150 PageID #: 26



conduct, Plaintiffs are entitled to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs under 35 U.S.C. § 285.

          50.   Plaintiffs reserve the right to modify their infringement theories as discovery

progresses in this case. Plaintiffs shall not be estopped for purposes of their infringement

contentions or their claim constructions by the foregoing discussions on how the ’411 Accused

Instrumentalities infringe the ’411 Patent. Plaintiffs intend only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiffs’ preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT II - INFRINGEMENT OF U.S. PATENT NO. 7,216,301

          51.   Plaintiffs incorporate and reallege the preceding paragraphs as if fully set forth

herein.

          52.   The ’301 Patent is directed to systems and methods for navigating within a multi-

level hierarchical information structure, as described and claimed in the ’301 Patent.

          53.   Defendants have and continue to directly infringe at least Claims 1-5 and 9 of the

’301 Patent, in this judicial District and elsewhere in the United States, pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by, among other things, by making, using,

selling, offering to sell, and/or importing in or into the United States, without authority: (i)

Desigo CC Integrated Facilities Management Platform or similar product platforms or tools

(“Platforms”), including hardware and software in support thereof (“Product Platform

Instrumentalities”); (ii) web pages, menus, and menu structures to be interactively presented and

navigated via browsers, including, without limitation, web pages, menus, and menu structures

accessible via https://new.siemens.com/global/en.html and maintained on servers located in




                                                - 26 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 27 of 150 PageID #: 27



and/or accessible from the United States under the control of Defendants (“Web

Instrumentalities”); (iii) software, including, without limitation, software that allows web pages,

menus, and menu structures to be interactively presented and navigated in and/or served to such

Platforms or browsers; (iv) computer equipment including, without limitation, computer

equipment that stores, serves, and/or runs any of the foregoing or that allows navigating within a

multi-level hierarchical information structure, where each level in the information structure

contains plural items, each item being at least one of a function, a pointer to a location, and a

pointer to another level (collectively, the “’411 Accused Instrumentalities”) as shown below:




                                                - 27 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 28 of 150 PageID #: 28




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 28 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 29 of 150 PageID #: 29




       54.     By way of example, the ’301 Accused Instrumentalities provide a method for

navigating within a multi-level hierarchical information structure where each level in the

information structure contains plural items, each said item being at least one of a function, a

pointer to a location, and a pointer to another level (e.g., the ’301 Accused Instrumentalities

provide a method for navigating within a multi-level hierarchical collapsing menu structure

where each level in the information structure contains plural items, each said item being at least

one of a function, a pointer to a location, and a pointer to another level (e.g., in the Product

Platform Instrumentalities, “Site01—CCDemo” includes “Gebäude 01—Virtuellies Gebäude,”

which includes “Gebäude Automation,” which includes “Lüftungsanlage”; as another example,

in the Web Instrumentalities, “Products & Services,” includes “Industrial Automation,” which

includes “Automation systems,” which includes “Industrial Automation Systems SIMATIC,”

which includes “IO Systems”)) as shown below:




                                                - 29 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 30 of 150 PageID #: 30




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 30 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 31 of 150 PageID #: 31




       55.     More specifically, the ’301 Accused Instrumentalities provide a graphical user

menu system displaying the items of a given level of the hierarchical information structure and

enabling selection thereof (e.g., in the Product Platform Instrumentalities, “Site01—CCDemo”

displays and enables the selection of “Gebäude 01—Virtuellies Gebäude,” which displays and

enables the section of “Gebäude Automation,” which displays and enables the section of

“Lüftungsanlage”; as another example, in the Web Instrumentalities, “Products & Services”

displays and enables the selection of items of a given level, such as “Industrial Automation,”

which displays and enables the selection of “Automation systems,” which displays and enables

the selection of “Industrial Automation Systems SIMATIC,” which displays and enables the

selection of “IO Systems” and “PLCs”); and dynamically constructing an Active Path as a

sequence of active links as items are selected using the graphical user menu system (e.g., the


                                              - 31 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 32 of 150 PageID #: 32



’301 Accused Instrumentalities dynamically construct an active path (e.g., the Product Platform

Instrumentalities dynamically construct an active path “Site01—CCDemo—Gebäude 01—

Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” and the Web Instrumentalities

dynamically construct an active path “Products & Services—Industrial Automation—

Automation systems—Industrial Automation Systems SIMATIC—IO Systems”) as a sequence

of active links as items are selected (e.g., as “Site01—CCDemo,” “Gebäude 01—Virtuellies

Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” are selected in the Product Platform

Instrumentalities and as “Products & Services,” “Industrial Automation,” “Automation systems,”

“Industrial Automation Systems SIMATIC,” and “IO Systems” are selected in the Web

Instrumentalities)), with one said active link corresponding to each of the items selected, said

active links providing direct access to one of a function, corresponding level and menu item

without the need to navigate using said graphical user menu system (e.g., in the Product Platform

Instrumentalities, each active link in “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,”

“Gebäude Automation,” and “Lüftungsanlage” corresponds to each of the items selected,

including “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,”

and “Lüftungsanlage”; as another example, in the Web Instrumentalities, each active link in

“Products & Services—Industrial Automation—Automation systems—Industrial Automation

Systems SIMATIC—IO Systems” corresponds to each of the items selected, including “Products

& Services,” “Industrial Automation,” “Automation systems,” “Industrial Automation Systems

SIMATIC,” and “IO Systems”) as shown below:




                                               - 32 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 33 of 150 PageID #: 33




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 33 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 34 of 150 PageID #: 34




       56.     Also, each active link in the ’301 Accused Instrumentalities enables the user to

directly browse all items on any given level of the hierarchical information structure including all

hierarchically subordinate items without affecting the Active Path (e.g., the Product Platform

Instrumentalities enable the user to directly browse all items under “Lüftungsanlage” without

affecting the active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude

Automation—Lüftungsanlage”; as another example, the Web Instrumentalities enable the user to

directly browse all items under “IO Systems” without affecting the active path “Products &

Services—Industrial Automation—Automation systems—Industrial Automation Systems

SIMATIC—IO Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)




                                               - 34 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 35 of 150 PageID #: 35



(annotated):




       57.     On information and belief, the ’301 Accused Instrumentalities provide pre-

defined short-cuts enabling direct access to a given menu item (e.g., the Product Platform

Instrumentalities provide pre-defined shortcuts, such as “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” in the collapsing menu

enabling direct access to a given menu item; as another example, the Web Instrumentalities

provide pre-defined shortcuts, such as “Products & Services,” “Industrial Automation,”

“Automation Systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems” in the

collapsing menu enabling direct access to a given menu item); and dynamically constructing the

Active Path when a pre-defined short-cut is executed, with one said active link corresponding to

each of the items necessary to access said given item using said graphical user menu system

(e.g., in the Product Platform Instrumentalities, the active path is automatically constructed when

“Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” or

“Lüftungsanlage” is executed, with the active link “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” corresponding to each of



                                               - 35 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 36 of 150 PageID #: 36



the items necessary to access the given item; as another example, in the Web Instrumentalities,

the active path is dynamically constructed when “Products & Services,” “Industrial

Automation,” “Automation Systems,” “Industrial Automation Systems SIMATIC,” or “IO

Systems” is executed, with the active link “Products & Services,” “Industrial Automation,”

“Automation Systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems”

corresponding to each of the items necessary to access the given item) as shown below:




                                              - 36 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 37 of 150 PageID #: 37



See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       58.     On information and belief, in the ’301 Accused Instrumentalities, rolling over a

selected active link triggers the display of sibling items on the hierarchically subordinate levels

associated with said selected active link (e.g., the Product Platform Instrumentalities allow

rolling over the link “Lüftungsanlage” to trigger the display of sibling items such as “2D

Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”; as

another example, the Web Instrumentalities allow rolling over the link “IO Systems” to trigger

the display of sibling items (“SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET

200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC

ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L”) on the hierarchically subordinate

levels associated with the selected active link “IO Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see




                                                - 37 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 38 of 150 PageID #: 38



also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       59.     On information and belief, the ’301 Accused Instrumentalities allow selecting a

given active link to trigger the execution of a function associated with said given active link

(e.g., in the Product Platform Instrumentalities, selecting a given active link such as

“Lüftungsanlage” triggers the execution of a function, such as displaying sibling menus (e.g.,

“2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”)

or directing user to certain content; as another example, in the Web Instrumentalities, selecting a

given active link such as “IO Systems” triggers the execution of a function, such as displaying

sibling menus (e.g., “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M,

“SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET

200eco PN,” and “SIMATIC ET 200eco PN M12-L”) or directing user to certain content). See

id.

       60.     On information and belief, the ’301 Accused Instrumentalities allow selecting a

given active link to trigger display of information associated with said given active link (e.g., the



                                                - 38 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 39 of 150 PageID #: 39



Product Platform Instrumentalities allow selecting the “Lüftungsanlage” active link to trigger the

display of sibling menu items, such as “2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,”

“2D+ DIN Aussicht,” and “3D Aussicht”; as another example, the Web Instrumentalities allow

selecting the “IO Systems” active link to trigger the display of “SIMATIC ET 200MP,”

“SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,”

“SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L”).

       61.     On information and belief, the ’301 Accused Instrumentalities provide a method

for navigating within a multi-level hierarchical information structure where each level in the

structure contains plural items, each said item being at least one of a function, a pointer to a

location, and a pointer to another level as shown below:




                                                - 39 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 40 of 150 PageID #: 40




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 40 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 41 of 150 PageID #: 41




       62.     By way of example, the ’301 Accused Instrumentalities provide a method for

navigating within a multi-level hierarchical information structure where each level in the

structure contains plural items, each said item being at least one of a function, a pointer to a

location, and a pointer to another level (e.g., the ’301 Accused Instrumentalities provide a

method for navigating within a multi-level hierarchical collapsing menu structure where each

level in the information structure contains plural items, each said item being at least one of a

function, a pointer to a location, and a pointer to another level (e.g., in the Product Platform

Instrumentalities, “Site01—CCDemo” includes “Gebäude 01—Virtuellies Gebäude,” which

includes “Gebäude Automation,” which includes “Lüftungsanlage”; as another example, in the

Web Instrumentalities, “Products & Services,” includes “Industrial Automation,” which includes

“Automation systems,” which includes “Industrial Automation Systems SIMATIC,” which

includes “IO Systems”)) as shown below:




                                                - 41 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 42 of 150 PageID #: 42




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 42 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 43 of 150 PageID #: 43




         63.   More specifically, the ’301 Accused Instrumentalities provide displaying a

graphic element representing a root of the hierarchical information structure (e.g., the Product

Platform instrumentalities display a “▼ Site01—CCDemo” that represents a root of the

hierarchical information structure; as another example, the Web Instrumentalities display

“Products & Services” that represents a root of the hierarchical information structure) as shown

below:




                                               - 43 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 44 of 150 PageID #: 44



See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software/mobile-apps.html (last visited Feb. 10,

2020):




         64.   Also, the ’301 Accused Instrumentalities allow browsing the hierarchical

information structure by rolling over said graphic element using a pointing device (e.g., by

rolling over a mouse over the “▼ Site01—CCDemo” graphical element and selecting “Gebäude

01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” in the Product

Platform Instrumentalities or by rolling over a mouse over the “Products & Service” graphical

element and selecting “Industrial Automation,” “Automation systems,” “Industrial Automation

Systems SIMATIC,” and “IO Systems” in the Web Instrumentalities), wherein browsing results

in the display of sibling items or hierarchically subordinate items (e.g., in the Product Platform

Instrumentalities, browsing “Lüftungsanlage” results in the display of items such as “2D

Aussicht”; as another example, in the Web Instrumentalities, browsing “Products & Services”

results in the display of items such as “Industrial Automation”); selecting one of the displayed




                                               - 44 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 45 of 150 PageID #: 45



items (e.g., in the Product Platform Instrumentalities, selecting “Lüftungsanlage” under

“Gebäude Automation”; as another example, in the Web Instrumentalities, selecting

“Automation systems” under “Industrial Automation”); dynamically constructing an Active Path

as a sequence of active links as items are selected (e.g., the Product Platform Instrumentalities

dynamically construct an active path “Site01—CCDemo—Gebäude 01 – Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage” as each item is selected; as another example, the Web

Instrumentalities dynamically construct an active path “Products & Services—Industrial

Automation—Automation systems—Industrial Automation Systems SIMATIC—IO Systems” as

each item is selected), with one said active link corresponding to each of the items selected, said

active links providing direct access to one of a function, corresponding level and item without

the need to navigate from the root of the hierarchical information structure (e.g., in the Product

Platform Instrumentalities, each active link in the active path “Site01—CCDemo,” “Gebäude

01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” provides direct access

to one of a function, corresponding level and item without the need to navigate from the root of

the hierarchical information structure; as another example, in the Web Instrumentalities, each

active link in the active path “Products & Services—Industrial Automation—Automation

systems—Industrial Automation Systems SIMATIC—IO Systems” provides direct access to one

of a function, corresponding level and item without the need to navigate from the root of the

hierarchical information structure).

       65.     Also, each said active link in the ’301 Accused Instrumentalities enables the user

to directly browse all items on any given level of the hierarchical information structure including

all hierarchically subordinate items without affecting the Active Path (e.g., the Product Platform

Instrumentalities enable the user to directly browse all items under “Lüftungsanlage” without




                                               - 45 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 46 of 150 PageID #: 46



affecting the active path “Site0—1CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude

Automation—Lüftungsanlage”; as another example, the Web Instrumentalities enable the user to

directly browse all items under “IO Systems” without affecting the active path “Products &

Services—Industrial Automation—Automation systems—Industrial Automation Systems

SIMATIC—IO Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       66.     Discovery is expected to uncover the full extent of Defendants’ infringement of

the ’301 Patent beyond the ’301 Accused Instrumentalities already identified through public

information.



                                             - 46 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 47 of 150 PageID #: 47



       67.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least Claims 1-5 and 9 of the ’301 Patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others to infringe, including but not limited to Defendants’ new, current, and prospective users,

partners, customers and other third parties, whose use of the ’301 Accused Instrumentalities

constitutes direct infringement of at least Claims 1-5 and 9 of the ’301 Patent.

       68.     In particular, Defendants’ actions aid and abet others such as their new, current,

and prospective users, partners, customers and third parties to infringe include, for example,

advertising, promoting, and providing instructions on using the ’301 Accused Instrumentalities.

On information and belief, Defendants have engaged in such actions with specific intent to cause

infringement or with willful blindness to the resulting infringement because Defendants have had

actual knowledge of the ’301 Patent and knowledge that their acts were inducing infringement of

the ’301 Patent since at least the date Defendants received notice based on the filing of this

Complaint that such activities infringed the ’301 Patent.

       69.     Defendants’ acts of inducement include, without limitation: providing the ’301

Accused Instrumentalities to their new, current, and prospective users, partners, and customers,

and other third parties and intending them to use the ’301 Accused Instrumentalities that enable

and/or make use of content published therein; encouraging customers and other third parties to

communicate directly with Defendants’ representatives about the ’301 Accused Instrumentalities

and content published therein for purposes of technical assistance as well as sales and marketing

(see, e.g., https://new.siemens.com/global/en/general/contact.html (providing contact information

to address sales regarding the ’301 Accused Instrumentalities); see also id. (providing a

messaging platform for communicating same); see also




                                               - 47 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 48 of 150 PageID #: 48



https://new.siemens.com/global/en/company/jobs.html (providing employment information that

can be accessed using the ’301 Accused Instrumentalities); see also

https://new.siemens.com/global/en/products/buildings/partners/desigocc-ecosystem.html

(providing information on contacting a Desigo CC Ecosystem developer to create applications);

providing information, advertising, and instructions for the Product Platform Instrumentalities

through Defendants’ own and third-party websites (e.g.,

https://www.downloads.siemens.com/download-

center/Download.aspx?pos=download&fct=getasset&id1=A6V10444816 and

https://www.integratedcontrols.co.za/wp/siemens-sites/ (providing promotional materials on

functions and features of the Product Platform Instrumentalities)); encouraging customers and

other third parties to use the ’301 Accused Instrumentalities (e.g.,

http://knxtoday.com/2020/01/15030/siemens-introduces-updated-desigo-cc-building-

management-platform-with-improved-knx-support.html (encouraging third parties to use the

Product Platform Instrumentalities); see also https://www.youtube.com/watch?v=6ehhde6SRTU

and https://www.youtube.com/watch?v=6ehhde6SRTU (encouraging new and prospective

customers and other third parties to use the Product Platform Instrumentalities); see also

https://www.facebook.com/Siemens/?ref=br_rs (providing an URL (

https://new.siemens.com/global/en/company/about/businesses.html?fbclid=IwAR2Rlvms5EimV

TAQW0Xg2Bpoe-tGFjCs33izANKLan_pO-IIio87IS2y1nY) to a “Our Businesses” webpage

that can be accessed using the Web Instrumentalities); see also

https://www.downloads.siemens.com/download-center/download?DLA07_2535 (providing an

URL (https://new.siemens.com/global/en/products/energy/energy-automation-and-smart-

grid/energy-is-going-digital.html) to content through the Web Instrumentalities); see also




                                               - 48 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 49 of 150 PageID #: 49



https://new.siemens.com/global/en/company/investor-relations/share-bonds-rating.html

(recommending investors and other third parties to use the Web Instrumentalities to access

financial results relating to Defendants’ financial information); see also

https://www.facebook.com/Siemens/,

https://twitter.com/Siemens/status/1232923300126502914?s=20 ,

https://www.instagram.com/siemens/, and https://www.linkedin.com/company/siemens/about/

(Defendants’ social media accounts promoting the use of the Web Instrumentalities through

which various media content can be accessed); see also https://press.siemens.com/global/en

(providing press releases and news encouraging customers and other third parties to use the Web

Instrumentalities to access content (for example, providing an URL

(https://press.siemens.com/global/en/pressrelease/siemens-supports-volkswagen-develop-

digitized-electric-car-production) to an “Automotive Manufacturing” webpage that can be

accessed using the Web Instrumentalities)); see also

https://new.siemens.com/global/en/company/fairs-events/hannover-

messe/mindspherelounge.html (encouraging third parties to use the Web Instrumentalities to

access content and information regarding Defendants’ international fairs and events (for

example, providing an URL (https://siemens.mindsphere.io/en/openspace) to an “Mindsphere

Open Space” webpage that can be accessed using the Web Instrumentalities”)); and

https://new.siemens.com/global/en/company/stories/industry/3ddruck-ki.html (providing stories

encouraging customers and other third parties to use the Web Instrumentalities to access content

(providing an URL (https://new.siemens.com/global/en/products/automation/pc-based/iot-

gateways/iot2000.html) to a “SIMATIC IOT2000” webpage that can be accessed using the Web

Instrumentalities)); and providing support and training to enable the use of the ’301 Accused




                                               - 49 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 50 of 150 PageID #: 50



Instrumentalities (e.g., https://desigoccecosystem.com/WebClientApplication/en-US/index.html

and https://desigoccecosystem.com/WebClientApplication/Help/EngineeringHelp/en-

US/index.html (providing an online support and remote client platform for supporting and

training customers, including those in the U.S., on the use of the Product Platform

Instrumentalities)).

       70.     Defendants performed acts of inducement despite their actual knowledge since at

least the filing date of this Complaint and their knowledge that the specific actions they actively

induced and continue to actively induce on the part of their users, partners, and customers, and

other third parties constitute infringement of the ’301 Patent. At the very least, because

Defendants have been, and remain, on notice of the ’301 Patent and the accused infringement,

they have been, and remain, willfully blind regarding the infringement that they have induced

and continue to induce.

       71.     On information and belief, Defendants have contributed to, and continue to

contribute to, infringement of at least Claims 1-5 and 9 of the ’301 Patent pursuant to 35 U.S.C.

§ 271(c) by providing the ’301 Accused Instrumentalities that have contributed, and continue to

contribute, to the direct infringement of new, current, and prospective users, partners, customers

and other third parties with the knowledge (at least as of the filing date of this Complaint) that

the ’301 Accused Instrumentalities are especially made or adapted for use in an infringement of

the ’301 Patent. For example, by providing the web pages, software, and computer equipment

identified above, Defendants contribute to the direct infringement of users of said web pages,

software, and computer equipment. The ’301 Accused Instrumentalities are material

components or apparatuses for use in practicing the ’301 Patent and are not staple articles of

commerce suitable for substantial non-infringing use.




                                               - 50 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 51 of 150 PageID #: 51



        72.     For example, the ’301 Accused Instrumentalities provide a graphical user menu

system through which a user can navigate within a multi-level hierarchical information structure

according to the claimed invention(s). Defendants supplied, and continue to supply, the ’301

Accused Instrumentalities, or components or apparatuses thereof, with the knowledge of the ’301

Patent and with the knowledge that these components or apparatuses constitute critical and

material parts of the claimed inventions of the ’301 Patent. Moreover, Defendants know at least

by virtue of their knowledge of their own products and services and the ’301 Patent that the ’301

Accused Instrumentalities are especially made and/or especially adapted for use as claimed in the

’301 Patent and there is no substantial non-infringing use of the ’301 Accused Instrumentalities,

or components or apparatuses thereof.

        73.     Defendants have directly and indirectly infringed the ’301 Patent and are thus

liable for infringement of the ’301 Patent pursuant to 35 U.S.C. § 271.

        74.     Plaintiffs have suffered, and continue to suffer, damages as a result of

Defendants’ infringement of the ’301 Patent.

        75.     Defendants have continued to infringe the ’301 Patent since at least as of the

filing date of this Complaint, despite being on notice of the ’301 Patent and their infringement.

Defendants have therefore infringed the ’301 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiffs’ patent rights since at least as of the filing date of this Complaint, at least

by infringing with actual knowledge of their direct and indirect infringement or while remaining

willfully blind to the fact of their direct and indirect infringement. As a result of at least this

conduct, Plaintiffs are entitled to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs under 35 U.S.C. § 285.




                                                 - 51 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 52 of 150 PageID #: 52



          76.    Plaintiffs reserve the right to modify their infringement theories as discovery

progresses in this case. Plaintiffs shall not be estopped for purposes of their infringement

contentions or their claim constructions by the foregoing discussions on how the ’301 Accused

Instrumentalities infringe the ’301 Patent. Plaintiffs intend only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiffs’ preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT III - INFRINGEMENT OF U.S. PATENT NO. 7,640,517

          77.    Plaintiffs incorporate and reallege the preceding paragraphs as if fully set forth

herein.

          78.    The ’517 Patent is directed to systems and methods for navigating within a

hierarchical menu structure, as described and claimed in the ’517 Patent.

          79.    Defendants have and continue to directly infringe at least Claims 1-3 and 5-6 the

’517 Patent, in this judicial District and elsewhere in the United States, pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by, among other things, by making, using,

selling, offering to sell, and/or importing in or into the United States, without authority: (i)

Desigo CC Integrated Facilities Management Platform or similar product platforms or tools

(“Platforms”), including hardware and software in support thereof (“Product Platform

Instrumentalities”); (ii) web pages, menus, and menu structures to be interactively presented and

navigated via browsers, including, without limitation, web pages, menus, and menu structures

accessible via https://new.siemens.com/global/en.html and maintained on servers located in

and/or accessible from the United States under the control of Defendants (“Web

Instrumentalities”); (iii) software, including, without limitation, software that allows web pages,




                                                 - 52 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 53 of 150 PageID #: 53



menus, and menu structures to be interactively presented and navigated in and/or served to such

Platforms or browsers; (iv) computer equipment including, without limitation, computer

equipment that stores, serves, and/or runs any of the foregoing or that allows navigating within a

hierarchical menu structure, where each level in the menu contains plural items (collectively, the

“’517 Accused Instrumentalities”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see



                                              - 53 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 54 of 150 PageID #: 54



also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       80.     By way of example, the ’517 Accused Instrumentalities provide a method for

navigating within a hierarchical menu structure where each level in the menu contains plural

items (e.g., the ’517 Accused Instrumentalities provide a method for navigating within a

hierarchical menu structure where each level in the menu contains plural items (e.g., in the

Product Platform Instrumentalities, “Site01—CCDemo” includes “Gebäude 01 – Virtuellies

Gebäude,” which includes “Gebäude Automation,” which includes “Lüftungsanlage”; as another

example, in the Web Instrumentalities, “Products & Services,” includes “Industrial Automation,”

which includes “Automation systems,” which includes “Industrial Automation Systems

SIMATIC,” which includes “IO Systems”)) as shown below:




                                              - 54 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 55 of 150 PageID #: 55




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 55 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 56 of 150 PageID #: 56




       81.     More specifically, the ’517 Accused Instrumentalities provide a graphical user

menu system displaying the items of a given level and enabling selection thereof (e.g., in the

Product Platform Instrumentalities, “Site01—CCDemo” displays and enables the selection of

“Gebäude 01—Virtuellies Gebäude,” which displays and enables the section of “Gebäude

Automation,” which displays and enables the section of “Lüftungsanlage”; as another example,

in the Web Instrumentalities, “Products & Services” displays and enables the selection of items

of a given level, such as “Industrial Automation,” which displays and enables the selection of

“Automation systems,” which displays and enables the selection of “Industrial Automation

Systems SIMATIC,” which displays and enables the selection of “IO Systems” and “PLCs”),

wherein access of said given level requires sequential access of each of the levels preceding said

given level in the hierarchy (e.g., in the Product Platform Instrumentalities, to access “Gebäude


                                              - 56 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 57 of 150 PageID #: 57



01—Virtuellies Gebäude,” “Site01—CCDemo” is accessed first; as another example, in the Web

Instrumentalities, to access “IO Systems,” “Industrial Automation Systems SIMATIC” is

accessed first; as another example, to access “Industrial Automation,” “Products & Services” is

accessed first); and constructing an Active Path as a sequence of hierarchical active links as

items are selected using the graphical user menu system (e.g., the Product Platform

Instrumentalities construct an active path “Site01—CCDemo—Gebäude 01—Virtuellies

Gebäude—Gebäude Automation—Lüftungsanlage” as each item is selected; as another example,

the Web Instrumentalities construct an active path “Products & Services—Industrial

Automation—Automation systems—Industrial Automation Systems SIMATIC—IO Systems” as

each item is selected)), with one said active link corresponding to each of the items selected,

each said active link providing direct access to the hierarchical level from which the

corresponding item was selected without using said graphical user menu system (e.g., in the

Product Platform Instrumentalities, each active link in “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” corresponds to each of the

items selected, including “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude

Automation,” and “Lüftungsanlage,” each providing direct access to the hierarchical level from

which the corresponding item was selected without using Defendants’ graphical user menu

system; as another example, in the Web Instrumentalities, each active link in “Products &

Services—Industrial Automation—Automation systems—Industrial Automation Systems

SIMATIC—IO Systems” corresponds to each of the items selected, including “Products &

Services,” “Industrial Automation,” “Automation systems,” “Industrial Automation Systems

SIMATIC,” and “IO Systems,” each providing direct access to the hierarchical level from which




                                               - 57 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 58 of 150 PageID #: 58



the corresponding item was selected without using Defendants’ graphical user menu system) as

shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 58 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 59 of 150 PageID #: 59




       82.     Also, the ’517 Accused Instrumentalities display the Active Path as an alternative

to the graphical user menu system for navigating the menu structure after the user has finished

selecting items using the graphical user system such that the Active Path is displayed (e.g., the

Product Platform Instrumentalities display the Active Path as an alternative to Defendants’

graphical user menu system for navigating the menu structure after the user has finished selected

items, such as “Lüftungsanlage,” using Defendants’ graphical user menu system such that

Defendants’ Active Path is displayed; as another example, the Web Instrumentalities display the

Active Path as an alternative to Defendants’ graphical user menu system for navigating the menu

structure after the user has finished selected items, such as “Industrial Automation Systems

SIMATIC,” using Defendants’ graphical user menu system such that Defendants’ Active Path is

displayed) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial.html (last visited

Feb. 10, 2020) and




                                               - 59 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 60 of 150 PageID #: 60



https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html (last

visited Feb. 10, 2020):




       83.     On information and belief, in the ’517 Accused Instrumentalities, rolling over a

given active link with the pointer of a pointing device triggers the display of menu items on the

hierarchical level associated with said given active link without disturbing the displayed Active

Path (e.g., in the Product Platform Instrumentalities, rolling over the “Lüftungsanlage” active

link triggers the display of sibling menu items, such as “2D Aussicht,” “2D DIN Aussicht,”

“2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht” without disturbing the displayed

Active Path; as another example, the Web Instrumentalities, rolling over the “IO Systems” active

link triggers the display of sibling menu items, such as “SIMATIC ET 200MP,” “SIMATIC ET

200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET




                                              - 60 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 61 of 150 PageID #: 61



200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L” without disturbing

the displayed Active Path) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       84.     On information and belief, the ’517 Accused Instrumentalities provide pre-

defined short-cuts enabling direct access to a given menu item (e.g., the Product Platform

Instrumentalities provide pre-defined shortcuts, such as “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” in the collapsing menu

enabling direct access to a given menu item; as another example, the Web Instrumentalities

provide pre-defined shortcuts, such as “Products & Services,” “Industrial Automation,”



                                              - 61 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 62 of 150 PageID #: 62



“Automation Systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems” in the

collapsing menu enabling direct access to a given menu item) and automatically constructing the

Active Path when a pre-defined short-cut is executed, with one said active link corresponding to

each of the menu items necessary to access said given menu item using said graphical user menu

system (e.g., in the Product Platform Instrumentalities, the active path is automatically

constructed when “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude

Automation,” or “Lüftungsanlage” is executed, with the active link “Site01 – CCDemo,”

“Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage”

corresponding to each of the menu items necessary to access the given menu item; as another

example, in the Web Instrumentalities, the active path is automatically constructed when

“Products & Services,” “Industrial Automation,” “Automation Systems,” “Industrial Automation

Systems SIMATIC,” or “IO Systems” is executed, with the active link “Products & Services,”

“Industrial Automation,” “Automation Systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems” corresponding to each of the menu items necessary to access the given menu

item) as shown below:




                                               - 62 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 63 of 150 PageID #: 63




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 63 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 64 of 150 PageID #: 64




       85.     On information and belief, in the ’517 Accused Instrumentalities, a given active

link is browsed by rolling over the given active link with a pointing device to trigger the display

of sibling menu items on the level associated with said given active link (e.g., in the Product

Platform Instrumentalities, rolling over the “Lüftungsanlage” active link triggers the display of

sibling menu items, such as “2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN

Aussicht,” and “3D Aussicht”; as another example, in the Web Instrumentalities, rolling over the

“IO Systems” active link triggers the display of sibling menu items, such as “SIMATIC ET

200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC

ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco

PN M12-L”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):

       86.     On information and belief, in the ’517 Accused Instrumentalities, selecting a

given active link triggers the execution of a function associated with said given active link (e.g.,




                                                - 64 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 65 of 150 PageID #: 65



in the Product Platform Instrumentalities, selecting a given active link such as “Lüftungsanlage”

triggers the execution of a function, such as displaying sibling menus (e.g., “2D Aussicht,” “2D

DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”) or directing user to

certain content; as another example, in the Web Instrumentalities, selecting a given active link

such as “IO Systems” triggers the execution of a function, such as displaying sibling menus (e.g.,

“SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L”) or directing user to certain content).

       87.     On information and belief, in the ’517 Accused Instrumentalities, selecting a

given active link triggers display of information associated with said given active link (e.g., the

Product Platform Instrumentalities allow selecting the “Lüftungsanlage” active link to trigger the

display of sibling menu items, such as “2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,”

“2D+ DIN Aussicht,” and “3D Aussicht”; as another example, the Web Instrumentalities allow

selecting the “IO Systems” active link to trigger the display of “SIMATIC ET 200MP,”

“SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,”

“SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L”).

       88.     Discovery is expected to uncover the full extent of Defendants’ infringement of

the ’517 Patent beyond the ’517 Accused Instrumentalities already identified through public

information.

       89.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least Claims 1-3 and 5-6 the ’517 Patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others to infringe, including but not limited to Defendants’ new, current, and prospective users,




                                               - 65 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 66 of 150 PageID #: 66



partners, customers and other third parties, whose use of the ’517 Accused Instrumentalities

constitutes direct infringement of at least Claims 1-3 and 5-6 the ’517 Patent.

       90.     In particular, Defendants’ actions aid and abet others such as their new, current,

and prospective users, partners, customers and third parties to infringe include, for example,

advertising, promoting, and providing instructions on using the ’517 Accused Instrumentalities.

On information and belief, Defendants have engaged in such actions with specific intent to cause

infringement or with willful blindness to the resulting infringement because Defendants have had

actual knowledge of the ’517 Patent and knowledge that their acts were inducing infringement of

the ’517 Patent since at least the date Defendants received notice based on the filing of this

Complaint that such activities infringed the ’517 Patent.

       91.     Defendants’ acts of inducement include, without limitation: providing the ’517

Accused Instrumentalities to their new, current, and prospective users, partners, and customers,

and other third parties and intending them to use the ’517 Accused Instrumentalities that enables

and/or make use of content published therein; encouraging customers and other third parties to

communicate directly with Defendants’ representatives about the ’517 Accused Instrumentalities

for purposes of technical assistance as well as sales and marketing (see, e.g.,

https://new.siemens.com/global/en/general/contact.html (providing contact information to

address sales regarding the ’517 Accused Instrumentalities); see also id. (providing a messaging

platform for communicating same); see also

https://new.siemens.com/global/en/company/jobs.html (providing employment information that

can be accessed using the ’517 Accused Instrumentalities); see also

https://new.siemens.com/global/en/products/buildings/partners/desigocc-ecosystem.html

(providing information on contacting a Desigo CC Ecosystem developer to create applications);




                                               - 66 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 67 of 150 PageID #: 67



providing information, advertising, and instructions for the Product Platform Instrumentalities

through Defendants’ own and third-party websites (e.g.,

https://www.downloads.siemens.com/download-

center/Download.aspx?pos=download&fct=getasset&id1=A6V10444816 and

https://www.integratedcontrols.co.za/wp/siemens-sites/ (providing promotional materials on

functions and features of the Product Platform Instrumentalities)); encouraging customers and

other third parties to use the ’517 Accused Instrumentalities (e.g.,

http://knxtoday.com/2020/01/15030/siemens-introduces-updated-desigo-cc-building-

management-platform-with-improved-knx-support.html (encouraging third parties to use the

Product Platform Instrumentalities); see also https://www.youtube.com/watch?v=6ehhde6SRTU

and https://www.youtube.com/watch?v=6ehhde6SRTU (encouraging new and prospective

customers and other third parties to use the Product Platform Instrumentalities); see also

https://www.facebook.com/Siemens/?ref=br_rs (providing an URL (

https://new.siemens.com/global/en/company/about/businesses.html?fbclid=IwAR2Rlvms5EimV

TAQW0Xg2Bpoe-tGFjCs33izANKLan_pO-IIio87IS2y1nY) to a “Our Businesses” webpage

that can be accessed using the Web Instrumentalities); see also

https://www.downloads.siemens.com/download-center/download?DLA07_2535 (providing an

URL (https://new.siemens.com/global/en/products/energy/energy-automation-and-smart-

grid/energy-is-going-digital.html) to content through the Web Instrumentalities); see also

https://new.siemens.com/global/en/company/investor-relations/share-bonds-rating.html

(recommending investors and other third parties to use the Web Instrumentalities to access

financial results relating to Defendants’ financial information); see also

https://www.facebook.com/Siemens/,




                                               - 67 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 68 of 150 PageID #: 68



https://twitter.com/Siemens/status/1232923300126502914?s=20 ,

https://www.instagram.com/siemens/, and https://www.linkedin.com/company/siemens/about/

(Defendants’ social media accounts promoting the use of the Web Instrumentalities through

which various media content can be accessed); see also https://press.siemens.com/global/en

(providing press releases and news encouraging customers and other third parties to use the Web

Instrumentalities to access content (for example, providing an URL

(https://press.siemens.com/global/en/pressrelease/siemens-supports-volkswagen-develop-

digitized-electric-car-production) to an “Automotive Manufacturing” webpage that can be

accessed using the Web Instrumentalities)); see also

https://new.siemens.com/global/en/company/fairs-events/hannover-

messe/mindspherelounge.html (encouraging third parties to use the Web Instrumentalities to

access content and information regarding Defendants’ international fairs and events (for

example, providing an URL (https://siemens.mindsphere.io/en/openspace) to an “Mindsphere

Open Space” webpage that can be accessed using the Web Instrumentalities”)); and

https://new.siemens.com/global/en/company/stories/industry/3ddruck-ki.html (providing stories

encouraging customers and other third parties to use the Web Instrumentalities to access content

(providing an URL (https://new.siemens.com/global/en/products/automation/pc-based/iot-

gateways/iot2000.html) to a “SIMATIC IOT2000” webpage that can be accessed using the Web

Instrumentalities)); and providing support and training to enable the use of the ’517 Accused

Instrumentalities (e.g., https://desigoccecosystem.com/WebClientApplication/en-US/index.html

and https://desigoccecosystem.com/WebClientApplication/Help/EngineeringHelp/en-

US/index.html (providing an online support and remote client platform for supporting and




                                              - 68 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 69 of 150 PageID #: 69



training customers, including those in the U.S., on the use of the Product Platform

Instrumentalities)).

       92.     Defendants performed acts of inducement despite their actual knowledge since at

least the filing date of this Complaint and their knowledge that the specific actions they actively

induced and continue to actively induce on the part of their users, partners, and customers, and

other third parties constitute infringement of the ’517 Patent. At the very least, because

Defendants have been, and remain, on notice of the ’517 Patent and the accused infringement,

they have been, and remain, willfully blind regarding the infringement that they have induced

and continue to induce.

       93.     On information and belief, Defendants have contributed to, and continue to

contribute to, infringement of at least Claims 1-3 and 5-6 of the ’517 Patent pursuant to 35

U.S.C. § 271(c) by providing the ’517 Accused Instrumentalities that have contributed, and

continue to contribute, to the direct infringement of new, current, and prospective users, partners,

customers and other third parties with the knowledge (at least as of the filing date of this

Complaint) that the ’517 Accused Instrumentalities are especially made or adapted for use in an

infringement of the ’517 Patent. For example, by providing the web pages, software, and

computer equipment identified above, Defendants contribute to the direct infringement of users

of said web pages, software, and computer equipment. The ’517 Accused Instrumentalities are

material components or apparatuses for use in practicing the ’517 Patent and are not staple

articles of commerce suitable for substantial non-infringing use.

       94.     For example, the ’517 Accused Instrumentalities provide a graphical user menu

system through which a user can navigate within a hierarchical menu structure according to the

claimed invention(s). Defendants supplied, and continue to supply, the ’517 Accused




                                               - 69 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 70 of 150 PageID #: 70



Instrumentalities, or components or apparatuses thereof, with the knowledge of the ’517 Patent

and with the knowledge that these components or apparatuses constitute critical and material

parts of the claimed inventions of the ’517 Patent. Moreover, Defendants know at least by virtue

of their knowledge of their own products and services and the ’517 Patent that the ’517 Accused

Instrumentalities are especially made and/or especially adapted for use as claimed in the ’517

Patent and there is no substantial non-infringing use of the ’517 Accused Instrumentalities, or

components or apparatuses thereof.

        95.     Defendants have directly and indirectly infringed the ’517 Patent and are thus

liable for infringement of the ’517 Patent pursuant to 35 U.S.C. § 271.

        96.     Plaintiffs have suffered, and continue to suffer, damages as a result of

Defendants’ infringement of the ’517 Patent.

        97.     Defendants have continued to infringe the ’517 Patent since at least as of the

filing date of this Complaint, despite being on notice of the ’517 Patent and their infringement.

Defendants have therefore infringed the ’517 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiffs’ patent rights since at least as of the filing date of this Complaint, at least

by infringing with actual knowledge of their direct and indirect infringement or while remaining

willfully blind to the fact of their direct and indirect infringement. As a result of at least this

conduct, Plaintiffs are entitled to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs under 35 U.S.C. § 285.

        98.     Plaintiffs reserve the right to modify their infringement theories as discovery

progresses in this case. Plaintiffs shall not be estopped for purposes of their infringement

contentions or their claim constructions by the foregoing discussions on how the ’517 Accused

Instrumentalities infringe the ’517 Patent. Plaintiffs intend only that the foregoing discussions




                                                 - 70 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 71 of 150 PageID #: 71



satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiffs’ preliminary or final infringement contentions or

preliminary or final claim construction positions.

                 COUNT IV - INFRINGEMENT OF U.S. PATENT NO. 7,725,836

          99.    Plaintiffs incorporate and reallege the preceding paragraphs as if fully set forth

herein.

          100.   The ’836 Patent is directed to systems and methods for navigating within a multi-

level hierarchical information structure, as described and claimed in the ’836 Patent.

          101.   Defendants have and continue to directly infringe at least Claims 1-5 and 7-8 the

’836 Patent, in this judicial District and elsewhere in the United States, pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by, among other things, by making, using,

selling, offering to sell, and/or importing in or into the United States, without authority: (i)

Desigo CC Integrated Facilities Management Platform or similar product platforms or tools

(“Platforms”), including hardware and software in support thereof (“Product Platform

Instrumentalities”); (ii) web pages, menus, and menu structures to be interactively presented and

navigated via browsers, including, without limitation, web pages, menus, and menu structures

accessible via https://new.siemens.com/global/en.html and maintained on servers located in

and/or accessible from the United States under the control of Defendants (“Web

Instrumentalities”); (iii) software, including, without limitation, software that allows web pages,

menus, and menu structures to be interactively presented and navigated in and/or served to such

Platforms or browsers; (iv) computer equipment including, without limitation, computer

equipment that stores, serves, and/or runs any of the foregoing or that allows navigating within a

multi-level hierarchical information structure where each level in the menu contains plural items,




                                                 - 71 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 72 of 150 PageID #: 72



each said item being at least one of a function, a pointer to a location, and a pointer to another

level (collectively, the “’836 Accused Instrumentalities”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                                - 72 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 73 of 150 PageID #: 73




         102.   By way of example, the ’836 Accused Instrumentalities provide a method for

navigating within a multi-level hierarchical information structure where each level in the menu

contains plural items (e.g., in the Product Platform Instrumentalities, “Site01—CCDemo”

includes “Gebäude 01—Virtuellies Gebäude,” which includes “Gebäude Automation,” which

includes “Lüftungsanlage”; as another example, in the Web Instrumentalities, “Products &

Services,” includes “Industrial Automation,” which includes “Automation systems,” which

includes “Industrial Automation Systems SIMATIC,” which includes “IO Systems”)) as shown

below:




                                              - 73 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 74 of 150 PageID #: 74




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 74 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 75 of 150 PageID #: 75




       103.    More specifically, the ’836 Accused Instrumentalities provide a graphical user

menu system displaying the items of a given level of the hierarchical information structure and

enabling selection thereof (e.g., in the Product Platform Instrumentalities, “Site01—CCDemo”

displays and enables the selection of “Gebäude 01—Virtuellies Gebäude,” which displays and

enables the section of “Gebäude Automation,” which displays and enables the section of

“Lüftungsanlage”; as another example, in the Web Instrumentalities, “Products & Services”

displays and enables the selection of items of a given level, such as “Industrial Automation,”

which displays and enables the selection of “Automation systems,” which displays and enables

the selection of “Industrial Automation Systems SIMATIC,” which displays and enables the

selection of “IO Systems” and “PLCs”); and constructing an Active Path as a sequence of active

links as the user navigates the information structure using the graphical user menu system (e.g.,


                                              - 75 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 76 of 150 PageID #: 76



the Product Platform Instrumentalities construct an active path “Site01 – CCDemo—Gebäude 01

– Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” as a sequence of active links as

the user navigates the information structure using Defendants’ graphical user menu system; as

another example, the Web Instrumentalities construct an active path “Products & Services—

Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO

Systems” as a sequence of active links as the user navigates the information structure using

Defendants’ graphical user menu system), with one said active link corresponding to each of the

hierarchical levels accessed by the user (e.g., in the Product Platform Instrumentalities, each

active link in “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude

Automation,” and “Lüftungsanlage” corresponds to each of the hierarchical levels accessed by

the user, including “Site01 – CCDemo,” “Gebäude 01 – Virtuellies Gebäude,” “Gebäude

Automation,” and “Lüftungsanlage”; as another example, in the Web Instrumentalities, each

active link in “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” corresponds to each of the hierarchical levels

accessed by the user, including “Products & Services,” “Industrial Automation,” “Automation

systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems”), said active links

providing direct access to one of a function, corresponding level and menu item without the need

to navigate using said graphical user menu system (e.g., in the Product Platform

Instrumentalities, each active link in the active path “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” provides direct access to

one of a function, corresponding level and menu item without the need to navigate using

Defendants’ graphical user menu system; as another example, in the Web Instrumentalities, each

active link in the active path “Products & Services—Industrial Automation—Automation




                                               - 76 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 77 of 150 PageID #: 77



systems—Industrial Automation Systems SIMATIC—IO Systems” provides direct access to one

of a function, corresponding level and menu item without the need to navigate using Defendants’

graphical user menu system) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       104.    Also, in the ’836 Accused Instrumentalities, a given said active link enables the

user to browse items of the hierarchical information structure starting from the level

corresponding with the given active link and items on hierarchically subordinate levels without

affecting the Active Path (e.g., the Product Platform Instrumentalities enable the user to browse

all items under “Lüftungsanlage” without affecting the active path “Site01—CCDemo—

Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as another

example, the Web Instrumentalities enable the user to browse all items under “IO Systems”

without affecting the active path “Products & Services—Industrial Automation—Automation

systems—Industrial Automation Systems SIMATIC—IO Systems”) as shown below:




                                               - 77 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 78 of 150 PageID #: 78




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       105.    On information and belief, the ’836 Accused Instrumentalities provide pre-

defined short-cuts enabling direct access to a given menu item (e.g., the Product Platform

Instrumentalities provide pre-defined shortcuts, such as “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” in the collapsing menu

enabling direct access to a given menu item; as another example, the Web Instrumentalities

provide pre-defined shortcuts, such as “Products & Services,” “Industrial Automation,”

“Automation Systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems” in the

collapsing menu enabling direct access to a given menu item); and dynamically constructing the



                                              - 78 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 79 of 150 PageID #: 79



Active Path when a pre-defined short-cut is executed, with one said active link corresponding to

each of the menu items necessary to access said given menu item using said graphical user menu

system (e.g., Product Platform Instrumentalities dynamically constructs the active path when

“Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” or

“Lüftungsanlage” is executed, with the active link “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” corresponding to each of

the menu items necessary to access the given menu item; as another example, in the Web

Instrumentalities, the active path is automatically constructed when “Products & Services,”

“Industrial Automation,” “Automation Systems,” “Industrial Automation Systems SIMATIC,”

or “IO Systems” is executed, with the active link “Products & Services,” “Industrial

Automation,” “Automation Systems,” “Industrial Automation Systems SIMATIC,” and “IO

Systems” corresponding to each of the menu items necessary to access the given menu item) as

shown below:




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020) (annotated).

       106.    On information and belief, in the ’836 Accused Instrumentalities, rolling over a

selected active link triggers the display of sibling menu items on the hierarchically subordinate

levels associated with said selected active link (e.g., in the Product Platform Instrumentalities,

rolling over the “Lüftungsanlage” active link triggers the display of sibling menu items, such as




                                                - 79 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 80 of 150 PageID #: 80



“2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”;

as another example, in the Web Instrumentalities, rolling over the “IO Systems” active link

triggers the display of sibling menu items, such as “SIMATIC ET 200MP,” “SIMATIC ET

200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET

200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L”) as shown below:




See, e.g., https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated).

       107.    On information and belief, the ’836 Accused Instrumentalities allow selecting a

given active link triggers the execution of a function associated with said given active link (e.g.,

in the Product Platform Instrumentalities, selecting a given active link such as “Lüftungsanlage”

triggers the execution of a function, such as displaying sibling menus (e.g., “2D Aussicht,” “2D

DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”) or directing user to

certain content; as another example, in the Web Instrumentalities, selecting a given active link

such as “IO Systems” triggers the execution of a function, such as displaying sibling menus (e.g.,

“SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET



                                                - 80 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 81 of 150 PageID #: 81



200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L”) or directing user to certain content).

       108.    On information and belief, the ’836 Accused Instrumentalities allow selecting a

given active link to trigger display of information associated with said given active link (e.g., in

the Product Platform Instrumentalities, selecting a given active link such as “Lüftungsanlage”

triggers the execution of a function, such as displaying sibling menus (e.g., “2D Aussicht,” “2D

DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”) or directing user to

certain content; as another example, in the Web Instrumentalities, selecting a given active link

such as “IO Systems” triggers the execution of a function, such as displaying sibling menus (e.g.,

“SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L”) or directing user to certain content).

       109.    On information and belief, the multi-level hierarchical information structure is a

website (e.g., in the Web Instrumentalities, the website is

https://new.siemens.com/global/en.html; as another example, to the extent that the Product

Platform Instrumentalities are made available to users via a website, the website is, for example,

the website hosting the Product Platform Instrumentalities).

       110.    On information and belief, the ’836 Accused Instrumentalities provide a method

for navigating websites including a plurality of hierarchically organized web pages, including

providing a means for navigating the multi-level hierarchical website (e.g., the ’836 Accused

Instrumentalities provide a graphical user menu system for navigating a multi-level hierarchical

website); and dynamically constructing an Active Path as a sequence of active links as the user

navigates the multi-level hierarchical website (e.g., the Product Platform Instrumentalities




                                                - 81 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 82 of 150 PageID #: 82



dynamically construct an active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage” as a sequence of active links as the user navigates the

multi-level hierarchical website; as another example, the Web Instrumentalities dynamically

construct an active path “Products & Services—Industrial Automation—Automation systems—

Industrial Automation Systems SIMATIC—IO Systems” as a sequence of active links as the user

navigates the multi-level hierarchical website), wherein each said active link corresponds to a

level in the hierarchical structure (e.g., in the Product Platform Instrumentalities, each active link

in “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and

“Lüftungsanlage” corresponds to a level in the hierarchical structure, including “Site01—

CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage”;

as another example, in the Web Instrumentalities, each active link in “Products & Services—

Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO

Systems” corresponds to a level in the hierarchical structure, including “Products & Services,”

“Industrial Automation,” “Automation systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems”), wherein a user may directly access any given level of the hierarchical

structure by selecting a given said active link as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial.html (last visited

Feb. 10, 2020) and




                                                - 82 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 83 of 150 PageID #: 83



https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html (last

visited Feb. 10, 2020):




       111.    Also, each active link provides the user the ability to directly browse items on any

given level of the hierarchical menu structure and hierarchically subordinate items without

affecting the Active Path (e.g., the Product Platform Instrumentalities enable the user the ability

to directly browse items under “Lüftungsanlage” without affecting the active path “Site01—

CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as

another example, the Web Instrumentalities enable the user the ability to directly browse items

under “IO Systems” without affecting the active path “Products & Services—Industrial

Automation—Automation systems—Industrial Automation Systems SIMATIC—IO Systems”))

as shown below:




                                               - 83 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 84 of 150 PageID #: 84




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       112.    Discovery is expected to uncover the full extent of Defendants’ infringement of

the ’836 Patent beyond the ’836 Accused Instrumentalities already identified through public

information.

       113.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least Claims 1-5 and 7-8 of the ’836 Patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others to infringe, including but not limited to Defendants’ new, current, and prospective users,

partners, customers and other third parties, whose use of the ’836 Accused Instrumentalities

constitutes direct infringement of at least Claims 1-5 and 7-8 of the ’836 Patent.

       114.    In particular, Defendants’ actions aid and abet others such as its new, current, and

prospective users, partners, customers and third parties to infringe include, for example,

advertising, promoting, and providing instructions on using ’836 Accused Instrumentalities. On




                                               - 84 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 85 of 150 PageID #: 85



information and belief, Defendants have engaged in such actions with specific intent to cause

infringement or with willful blindness to the resulting infringement because Defendants have had

actual knowledge of the ’836 Patent and knowledge that their acts were inducing infringement of

the ’836 Patent since at least the date Defendants received notice based on the filing of this

Complaint that such activities infringed the ’836 Patent.

       115.    Defendants’ acts of inducement include, without limitation: providing the ’836

Accused Instrumentalities to their new, current, and prospective users, partners, and customers,

and other third parties and intending them to use the ’836 Accused Instrumentalities that enable

and/or make use of content published therein; encouraging customers and other third parties to

communicate directly with Defendants’ representatives about the ’836 Accused Instrumentalities

and content published therein for purposes of technical assistance as well as sales and marketing

(see, e.g., https://new.siemens.com/global/en/general/contact.html (providing contact information

to address sales regarding the ’836 Accused Instrumentalities); see also id. (providing a

messaging platform for communicating same); see also

https://new.siemens.com/global/en/company/jobs.html (providing employment information that

can be accessed using the ’836 Accused Instrumentalities); see also

https://new.siemens.com/global/en/products/buildings/partners/desigocc-ecosystem.html

(providing information on contacting a Desigo CC Ecosystem developer to create applications);

providing information, advertising, and instructions for the Product Platform Instrumentalities

through Defendants’ own and third-party websites (e.g.,

https://www.downloads.siemens.com/download-

center/Download.aspx?pos=download&fct=getasset&id1=A6V10444816 and

https://www.integratedcontrols.co.za/wp/siemens-sites/ (providing promotional materials on




                                               - 85 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 86 of 150 PageID #: 86



functions and features of the Product Platform Instrumentalities)); encouraging customers and

other third parties to use the ’836 Accused Instrumentalities (e.g.,

http://knxtoday.com/2020/01/15030/siemens-introduces-updated-desigo-cc-building-

management-platform-with-improved-knx-support.html (encouraging third parties to use the

Product Platform Instrumentalities); see also https://www.youtube.com/watch?v=6ehhde6SRTU

and https://www.youtube.com/watch?v=6ehhde6SRTU (encouraging new and prospective

customers and other third parties to use the Product Platform Instrumentalities); see also

https://www.facebook.com/Siemens/?ref=br_rs (providing an URL (

https://new.siemens.com/global/en/company/about/businesses.html?fbclid=IwAR2Rlvms5EimV

TAQW0Xg2Bpoe-tGFjCs33izANKLan_pO-IIio87IS2y1nY) to a “Our Businesses” webpage

that can be accessed using the Web Instrumentalities); see also

https://www.downloads.siemens.com/download-center/download?DLA07_2535 (providing an

URL (https://new.siemens.com/global/en/products/energy/energy-automation-and-smart-

grid/energy-is-going-digital.html) to content through the Web Instrumentalities); see also

https://new.siemens.com/global/en/company/investor-relations/share-bonds-rating.html

(recommending investors and other third parties to use the Web Instrumentalities to access

financial results relating to Defendants’ financial information); see also

https://www.facebook.com/Siemens/,

https://twitter.com/Siemens/status/1232923300126502914?s=20 ,

https://www.instagram.com/siemens/, and https://www.linkedin.com/company/siemens/about/

(Defendants’ social media accounts promoting the use of the Web Instrumentalities through

which various media content can be accessed); see also https://press.siemens.com/global/en

(providing press releases and news encouraging customers and other third parties to use the Web




                                               - 86 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 87 of 150 PageID #: 87



Instrumentalities to access content (for example, providing an URL

(https://press.siemens.com/global/en/pressrelease/siemens-supports-volkswagen-develop-

digitized-electric-car-production) to an “Automotive Manufacturing” webpage that can be

accessed using the Web Instrumentalities)); see also

https://new.siemens.com/global/en/company/fairs-events/hannover-

messe/mindspherelounge.html (encouraging third parties to use the Web Instrumentalities to

access content and information regarding Defendants’ international fairs and events (for

example, providing an URL (https://siemens.mindsphere.io/en/openspace) to an “Mindsphere

Open Space” webpage that can be accessed using the Web Instrumentalities”)); and

https://new.siemens.com/global/en/company/stories/industry/3ddruck-ki.html (providing stories

encouraging customers and other third parties to use the Web Instrumentalities to access content

(providing an URL (https://new.siemens.com/global/en/products/automation/pc-based/iot-

gateways/iot2000.html) to a “SIMATIC IOT2000” webpage that can be accessed using the Web

Instrumentalities)); and providing support and training to enable the use of the ’836 Accused

Instrumentalities (e.g., https://desigoccecosystem.com/WebClientApplication/en-US/index.html

and https://desigoccecosystem.com/WebClientApplication/Help/EngineeringHelp/en-

US/index.html (providing an online support and remote client platform for supporting and

training customers, including those in the U.S., on the use of the Product Platform

Instrumentalities)).

       116.    Defendants performed acts of inducement despite their actual knowledge since at

least the filing date of this Complaint and their knowledge that the specific actions they actively

induced and continue to actively induce on the part of their users, partners, and customers, and

other third parties constitute infringement of the ’836 Patent. At the very least, because




                                               - 87 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 88 of 150 PageID #: 88



Defendants have been, and remain, on notice of the ’836 Patent and the accused infringement,

they have been, and remain, willfully blind regarding the infringement that they have induced

and continue to induce.

       117.    On information and belief, Defendants have contributed to, and continue to

contribute to, infringement of at least Claims 1-5 and 7-8 of the ’836 Patent pursuant to 35

U.S.C. § 271(c) by providing the ’836 Accused Instrumentalities that have contributed, and

continue to contribute, to the direct infringement of new, current, and prospective users, partners,

customers and other third parties with the knowledge (at least as of the filing date of this

Complaint) that the ’836 Accused Instrumentalities are especially made or adapted for use in an

infringement of the ’836 Patent. For example, by providing the web pages, software, and

computer equipment identified above, Defendants contribute to the direct infringement of users

of said web pages, software, and computer equipment. The ’836 Accused Instrumentalities are

material components or apparatuses for use in practicing the ’836 Patent and are not staple

articles of commerce suitable for substantial non-infringing use.

       118.    For example, the ’836 Accused Instrumentalities provide a graphical user menu

system through which a user can navigate within a multi-level hierarchical information structure

according to the claimed invention(s). Defendants supplied, and continue to supply, the ’836

Accused Instrumentalities, or components or apparatuses thereof, with the knowledge of the ’836

Patent and with the knowledge that these components or apparatuses constitute critical and

material parts of the claimed inventions of the ’836 Patent. Moreover, Defendants know at least

by virtue of their knowledge of their own products and services and the ’836 Patent that the ’836

Accused Instrumentalities are especially made and/or especially adapted for use as claimed in the




                                               - 88 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 89 of 150 PageID #: 89



’836 Patent and there is no substantial non-infringing use of the ’836 Accused Instrumentalities,

or components or apparatuses thereof.

        119.    Defendants have directly and indirectly infringed the ’836 Patent and are thus

liable for infringement of the ’836 Patent pursuant to 35 U.S.C. § 271.

        120.    Plaintiffs have suffered, and continue to suffer, damages as a result of

Defendants’ infringement of the ’836 Patent.

        121.    Defendants have continued to infringe the ’836 Patent since at least as of the

filing date of this Complaint, despite being on notice of the ’836 Patent and their infringement.

Defendants have therefore infringed the ’836 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiffs’ patent rights since at least as of the filing date of this Complaint, at least

by infringing with actual knowledge of their direct and indirect infringement or while remaining

willfully blind to the fact of their direct and indirect infringement. As a result of at least this

conduct, Plaintiffs are entitled to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs under 35 U.S.C. § 285.

        122.    Plaintiffs reserve the right to modify their infringement theories as discovery

progresses in this case. Plaintiffs shall not be estopped for purposes of their infringement

contentions or their claim constructions by the foregoing discussions on how the ’836 Accused

Instrumentalities infringe the ’836 Patent. Plaintiffs intend only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiffs’ preliminary or final infringement contentions or

preliminary or final claim construction positions.




                                                 - 89 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 90 of 150 PageID #: 90



                 COUNT V - INFRINGEMENT OF U.S. PATENT NO. 8,352,880

          123.   Plaintiffs incorporate and reallege the preceding paragraphs as if fully set forth

herein.

          124.   The ’880 Patent is directed to systems and methods for navigating an information

structure, as described and claimed in the ’880 Patent.

          125.   The ’880 Patent is directed to systems and methods for navigating within a

hierarchical menu structure where each level in the menu contains plural items, as described and

claimed in the ’880 Patent.

          126.   Defendants have and continue to directly infringe at least Claims 1, 3-10, 12-20

and 22 of the ’880 Patent, in this judicial District and elsewhere in the United States, pursuant to

35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by, among other things, by

making, using, selling, offering to sell, and/or importing in or into the United States, without

authority: (i) Desigo CC Integrated Facilities Management Platform or similar product platforms

or tools (“Platforms”), including hardware and software in support thereof (“Product Platform

Instrumentalities”); (ii) web pages, menus, and menu structures to be interactively presented and

navigated via browsers, including, without limitation, web pages, menus, and menu structures

accessible via https://new.siemens.com/global/en.html and maintained on servers located in

and/or accessible from the United States under the control of Defendants (“Web

Instrumentalities”); (iii) software, including, without limitation, software that allows web pages,

menus, and menu structures to be interactively presented and navigated in and/or served to such

Platforms or browsers; (iv) computer equipment including, without limitation, computer

equipment that stores, serves, and/or runs any of the foregoing or that allows navigating an

information structure (collectively, the “’880 Accused Instrumentalities”) as shown below:




                                                 - 90 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 91 of 150 PageID #: 91




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 91 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 92 of 150 PageID #: 92




       127.   By way of example, the ’880 Accused Instrumentalities provide a method for

navigating an information structure as shown below:




                                            - 92 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 93 of 150 PageID #: 93



See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       128.    More specifically, the ’880 Accused Instrumentalities provide a graphical menu

interface displaying the items of a given level of the information structure and enabling selection

thereof (e.g., in the Product Platform Instrumentalities, “Site01—CCDemo” displays and enables

the selection of “Gebäude 01—Virtuellies Gebäude,” which displays and enables the section of

“Gebäude Automation,” which displays and enables the section of “Lüftungsanlage”; as another

example, in the Web Instrumentalities, “Products & Services” displays and enables the selection

of items of a given level, such as “Industrial Automation,” which displays and enables the

selection of “Automation systems,” which displays and enables the selection of “Industrial

Automation Systems SIMATIC,” which displays and enables the selection of “IO Systems” and

“PLCs”); and dynamically constructing an active path as a sequence of active links after an item

of the information structure has been selected (e.g., the Product Platform Instrumentalities

dynamically construct an active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage” as a sequence of active links after an item of the

information structure has been selected; as another example, the Web Instrumentalities

dynamically construct an active path “Products & Services—Industrial Automation—




                                               - 93 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 94 of 150 PageID #: 94



Automation systems—Industrial Automation Systems SIMATIC—IO Systems” as a sequence of

active links after an item of the information structure has been selected); upon provisional

selection of any said active link, displaying one or more items on a given level of the information

structure without affecting the active path (e.g., the Product Platform Instrumentalities display

items under “Lüftungsanlage” without affecting the active path “Site01—CCDemo—Gebäude

01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as another example, the

Web Instrumentalities display items under “IO Systems” without affecting the active path

“Products & Services—Industrial Automation—Automation systems—Industrial Automation

Systems SIMATIC—IO Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)




                                               - 94 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 95 of 150 PageID #: 95



(annotated):




       129.    Also, the active links allow a user to access an item in the information structure

by selecting from the one or more items displayed by one of the active links on the active path

(e.g., in the Product Platform Instrumentalities, each link in the active path “Site01—CCDemo—

Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” allows allows a

user to access an item in the information structure by selecting from the one or more items

displayed by “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,”

and “Lüftungsanlage”; as another example, in the Web Instrumentalities, each link in the active

path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” allows a user to access an item in the information

structure by selecting from the one or more items displayed by “Products & Services,”

“Industrial Automation,” “Automation Systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems”) as shown below:




                                               - 95 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 96 of 150 PageID #: 96




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       130.    On information and belief, in the ’880 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a pointer is rolled over one of the active links (e.g., in the Product Platform

Instrumentalities, the active link “Lüftungsanlage” allows the display of one or more items on a

given level of the information structure when a pointer is rolled over it; as another example, in

the Web Instrumentalities, the active link “IO Systems” allows the display of one or more items

on a given level of the information structure such as “SIMATIC ET 200MP,” “SIMATIC ET

200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET



                                               - 96 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 97 of 150 PageID #: 97



200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L” when a mouse is

rolled over the “IO Systems” when a pointer is rolled over it) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       131.    On information and belief, in the ’880 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when one of the active links is selected (e.g., in the Product Platform Instrumentalities, the active

link “Lüftungsanlage” allows the display of items such as “2D Aussicht,” “2D DIN Aussicht,”

“2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht” when it is selected; as another

example, in the Web Instrumentalities, the active link “IO Systems” allows the display of items



                                               - 97 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 98 of 150 PageID #: 98



such as “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L” when it is selected) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       132.    On information and belief, in the ’880 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a visual icon associated with one of the active links is selected (e.g., in the Product

Platform Instrumentalities, the active link “Lüftungsanlage” allows the display of items such as

“2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”



                                               - 98 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 99 of 150 PageID #: 99



when a visual icon (e.g., a down arrow button) associated with the active link “Lüftungsanlage”

is selected; as another example, in the Web Instrumentalities, the active link “Industrial

Automation Systems SIMATIC” allows the display of items such as “IO Systems” when the

“side arrow” icon is selected) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       133.    On information and belief, in the ’880 Accused Instrumentalities, the active links

in the active path allow the display of one or more items on a given level of the information

structure without changing the active path (e.g., in the Product Platform Instrumentalities, the

active links in the active path allow the display of “Lüftungsanlage” without affecting the active

path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage”; as another example, in the Web Instrumentalities, the active links in the active

path allow the display of “IO Systems” without affecting the active path “Products & Services—



                                               - 99 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 100 of 150 PageID #: 100



Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO

Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       134.    On information and belief, in the ’880 Accused Instrumentalities, a user may

directly access one or more active links in the active path by selecting the active link (e.g., in the

Product Platform Instrumentalities, a user may directly access the “2D+ DIN Aussicht” in the

active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage—2D+ DIN Aussicht” by selecting the “Lüftungsanlage”; as another example, in

the Web Instrumentalities, a user may directly access the “IO Systems” in the “Products &



                                                - 100 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 101 of 150 PageID #: 101



Services—Industrial Automation—Automation systems—Industrial Automation Systems

SIMATIC—IO Systems” active path by selecting the “Industrial Automation Systems

SIMATIC”).

       135.    On information and belief, in the ’880 Accused Instrumentalities, the selection of

an active link causes the active path to truncate to the selected active link (e.g., in the Product

Platform Instrumentalities, upon information and belief, the selection of an active link

“Lüftungsanlage” causes the active path “Site01—CCDemo—Gebäude 01—Virtuellies

Gebäude—Gebäude Automation—Lüftungsanlage—2D+ DIN Aussicht” to truncate to “Site01 –

CCDemo—Gebäude 01 – Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as

another example, in the Web Instrumentalities, the selection of “Automation systems” causes the

active path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” to truncate to “Products & Services—Industrial

Automation—Automation systems”) as shown below:




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020).

       136.    On information and belief, the ’880 Accused Instrumentalities further provide

pre-defined shortcuts that enable direct access to a given item in the information structure (e.g.,

the Product Platform Instrumentalities provide pre-defined shortcuts, such as “Site01—

CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage”


                                                - 101 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 102 of 150 PageID #: 102



in the collapsing menu enabling direct access to a given item in the information structure; as

another example, the Web Instrumentalities provide pre-defined shortcuts such as “Products &

Services,” “Industrial Automation,” “Automation Systems,” “Industrial Automation Systems

SIMATIC,” and “IO Systems” in the collapsing menu enabling direct access to a given menu

item in the information structure), wherein selection of a predefined shortcut dynamically

constructs an active path including one active link corresponding to each item necessary to

navigate to the given item in the information structure (e.g., in the Product Platform

Instrumentalities, selection of a predefined shortcut such as “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” dynamically constructs an

active path “Site01 – CCDemo—Gebäude 01 – Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage” with each link “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,”

“Gebäude Automation,” and “Lüftungsanlage” corresponding to each item necessary to navigate

to a given item in the information structure; as another example, in the Web Instrumentalities,

selection of a predefined shortcut such as “Products & Services,” “Industrial Automation,”

“Automation systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems”

dynamically constructs an active path “Products & Services—Industrial Automation—

Automation systems—Industrial Automation Systems SIMATIC—IO Systems” with each active

link “Products & Services,” “Industrial Automation,” “Automation systems,” “Industrial

Automation Systems SIMATIC,” and “IO Systems” corresponding to each item necessary to

navigate to a given item in the information structure).

       137.    On information and belief, the ’880 Accused Instrumentalities include an

apparatus for navigating an information structure, the apparatus including a processor configured

to: provide a graphical menu interface displaying the items of a given level of the information




                                              - 102 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 103 of 150 PageID #: 103



structure and enabling selection thereof (e.g., in the Product Platform Instrumentalities,

“Site01—CCDemo” displays and enables the selection of “Gebäude 01—Virtuellies Gebäude,”

which displays and enables the section of “Gebäude Automation,” which displays and enables

the section of “Lüftungsanlage”; as another example, in the Web Instrumentalities, “Products &

Services” displays and enables the selection of items of a given level, such as “Industrial

Automation,” which displays and enables the selection of “Automation systems,” which displays

and enables the selection of “Industrial Automation Systems SIMATIC,” which displays and

enables the selection of “IO Systems” and “PLCs”); dynamically construct an active path as a

sequence of active links after an item of the information structure has been selected (e.g., the

Product Platform Instrumentalities dynamically construct an active path “Site01—CCDemo—

Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” as a sequence of

active links after an item of the information structure has been selected; as another example, the

Web Instrumentalities dynamically construct an active path “Products & Services—Industrial

Automation—Automation systems—Industrial Automation Systems SIMATIC—IO Systems” as

a sequence of active links after an item of the information structure has been selected); upon

provisional selection of any said active link, displaying one or more items on a given level of the

information structure without affecting the active path (e.g., the Product Platform

Instrumentalities display items under “Lüftungsanlage” without affecting the active path

“Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage”; as another example, the Web Instrumentalities display items under “IO

Systems” without affecting the active path “Products & Services—Industrial Automation—

Automation systems—Industrial Automation Systems SIMATIC—IO Systems”) as shown

below:




                                               - 103 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 104 of 150 PageID #: 104




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       138.    On information and belief, in the ’880 Accused Instrumentalities allow a user to

access an item in the information structure by selecting the item from the one or more items

displayed by one of the active links on the active path (e.g., in the Product Platform

Instrumentalities, each link in the active path “Site01—CCDemo—Gebäude 01—Virtuellies

Gebäude—Gebäude Automation—Lüftungsanlage” allows a user to access an item in the

information structure by selecting from the one or more items displayed by “Site01—CCDemo,”

“Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage”; as another



                                              - 104 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 105 of 150 PageID #: 105



example, in the Web Instrumentalities, each link in the active path “Products & Services—

Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO

Systems” allows a user to access an item in the information structure by selecting from the one

or more items displayed by “Products & Services,” “Industrial Automation,” “Automation

systems,” “Industrial Automation Systems SIMATIC,” and “IO Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see



                                             - 105 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 106 of 150 PageID #: 106



also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       139.    On information and belief, in the ’880 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a pointer is rolled over one of the active links (e.g., in the Product Platform

Instrumentalities, the active link “Lüftungsanlage” allows the display of one or more items on a

given level of the information structure when a pointer is rolled over it; as another example, in

the Web Instrumentalities, the active link “IO Systems” allows the display of one or more items

on a given level of the information structure such as “SIMATIC ET 200MP,” “SIMATIC ET

200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET

200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L” when a mouse is

rolled over the “IO Systems” when a pointer is rolled over it) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)




                                               - 106 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 107 of 150 PageID #: 107



(annotated):




       140.    On information and belief, in the ’880 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when one of the active links is selected (e.g., in the Product Platform Instrumentalities, the active

link “Lüftungsanlage” allows the display of items such as “2D Aussicht,” “2D DIN Aussicht,”

“2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht” when it is selected; as another

example, in the Web Instrumentalities, the active link “IO Systems” allows the display of items

such as “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L” when it is selected) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see



                                               - 107 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 108 of 150 PageID #: 108



also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       141.    On information and belief, in the ’880 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a visual icon associated with one of the active links is selected (e.g., in the Product

Platform Instrumentalities, the active link “Lüftungsanlage” allows the display of items such as

“2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”

when a visual icon (e.g., a down arrow button) associated with the active link “Lüftungsanlage”

is selected; as another example, in the Web Instrumentalities, the active link “Industrial

Automation Systems SIMATIC” allows the display of items such as “IO Systems” when the

“side arrow” icon is selected) as shown below:




                                               - 108 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 109 of 150 PageID #: 109



See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       142.    On information and belief, in the ’880 Accused Instrumentalities, the active links

in the active path allow the display of one or more items on a given level of the information

structure without changing the active path (e.g., in the Product Platform Instrumentalities, the

active links in the active path allow the display of “Lüftungsanlage” without affecting the active

path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage”; as another example, in the Web Instrumentalities, the active links in the active

path allow the display of “IO Systems” without affecting the active path “Products & Services—

Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO

Systems”) as shown below:



:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see


                                              - 109 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 110 of 150 PageID #: 110



also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       143.    On information and belief, in the ’880 Accused Instrumentalities, a user may

directly access one or more active links in the active path by selecting the active link (e.g., in the

Product Platform Instrumentalities, a user may directly access the “2D+ DIN Aussicht” in the

active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage—2D+ DIN Aussicht” by selecting the “Lüftungsanlage”; as another example, in

the Web Instrumentalities, a user may directly access the “IO Systems” in the “Products &

Services—Industrial Automation—Automation systems—Industrial Automation Systems

SIMATIC—IO Systems” active path by selecting the “Industrial Automation Systems

SIMATIC”).

       144.    On information and belief, in the ’880 Accused Instrumentalities, the selection of

an active link causes the active path to truncate to the selected active link (e.g., in the Product

Platform Instrumentalities, upon information and belief, the selection of an active link

“Lüftungsanlage” causes the active path “Site01—CCDemo—Gebäude 01—Virtuellies



                                                - 110 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 111 of 150 PageID #: 111



Gebäude—Gebäude Automation—Lüftungsanlage—2D+ DIN Aussicht” to truncate to “Site01 –

CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as

another example, in the Web Instrumentalities, the selection of “Automation systems” causes the

active path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” to truncate to “Products & Services—Industrial

Automation—Automation systems”) as shown below:




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020).

       145.    On information and belief, the ’880 Accused Instrumentalities are further

configured to provide pre-defined shortcuts to enable access to a given item in the information

structure (e.g., the Product Platform Instrumentalities provide pre-defined shortcuts, such as

“Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and

“Lüftungsanlage” in the collapsing menu enabling direct access to a given item in the

information structure; as another example, the Web Instrumentalities provide pre-defined

shortcuts, such as “Products & Services,” “Industrial Automation,” “Automation Systems,”

“Industrial Automation Systems SIMATIC,” and “IO Systems” in the collapsing menu) enabling

direct access to a given item in the information structure), wherein selection of a pre-defined

shortcut dynamically constructs an active path including one active link corresponding to each

item necessary to navigate to the given item in the information structure (e.g., in the Product


                                              - 111 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 112 of 150 PageID #: 112



Platform Instrumentalities, selection of a predefined shortcut such as “Site01—CCDemo,”

“Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage”

dynamically constructs an active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage” with each link “Site01—CCDemo,” “Gebäude 01—

Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” corresponding to each item

necessary to navigate to a given item in the information structure; as another example, in the

Web Instrumentalities, selection of a predefined shortcut such as “Products & Services,”

“Industrial Automation,” “Automation systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems” dynamically constructs an active path “Products & Services—Industrial

Automation—Automation systems—Industrial Automation Systems SIMATIC—IO Systems”

with each active link “Products & Services,” “Industrial Automation,” “Automation systems,”

“Industrial Automation Systems SIMATIC,” and “IO Systems” corresponding to each item

necessary to navigate to a given item in the information structure).

        146.    On information and belief, in the ’880 Accused Instrumentalities, two functions

are associated with at least one of said active links (e.g., displaying sibling menus and directing

user to certain content).

        147.    On information and belief, in the ’880 Accused Instrumentalities, execution of

said functions is initiated by selecting different portions of said at least one of active link (e.g., in

the Product Platform Instrumentalities, by selecting “Lüftungsanlage” of the active link

“Gebäude Automation” to display sibling menus or direct user to certain content; as another

example, in the Web Instrumentalities, by selecting “IO Systems” of the active link “Industrial

Automation Systems SIMATIC” to display sibling menus or direct user to certain content).




                                                 - 112 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 113 of 150 PageID #: 113



       148.    On information and belief, in the ’880 Accused Instrumentalities, at least two

functions are associated with at least one of said active links (e.g., displaying sibling menus and

directing user to certain content).

       149.    Discovery is expected to uncover the full extent of Defendants’ infringement of

the ’880 Patent beyond the ’880 Accused Instrumentalities already identified through public

information.

       150.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least Claims 1, 3-10, 12-20 and 22 of the ’880 Patent under 35 U.S.C.

§ 271(b) by, among other things, and with specific intent or willful blindness, actively aiding and

abetting others to infringe, including but not limited to Defendants’ new, current, and prospective

users, partners, customers and other third parties, whose use of the ’880 Accused

Instrumentalities constitutes direct infringement of at least Claims 1, 3-10, 12-20 and 22 of the

’880 Patent.

       151.    In particular, Defendants’ actions aid and abet others such as their new, current,

and prospective users, partners, customers and third parties to infringe include, for example,

advertising and providing instructions on using the ’880 Accused Instrumentalities. On

information and belief, Defendants have engaged in such actions with specific intent to cause

infringement or with willful blindness to the resulting infringement because Defendants have had

actual knowledge of the ’880 Patent and knowledge that their acts were inducing infringement of

the ’880 Patent since at least the date Defendants received notice based on the filing of this

Complaint that such activities infringed the ’880 Patent.

       152.    Defendants’ acts of inducement include, without limitation: providing the ’880

Accused Instrumentalities to their new, current, and prospective users, partners, and customers,




                                              - 113 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 114 of 150 PageID #: 114



and other third parties and intending them to use the ’880 Accused Instrumentalities that enable

and/or make use of content published therein; encouraging customers and other third parties to

communicate directly with Defendants’ representatives about the ’880 Accused Instrumentalities

and content published therein for purposes of technical assistance as well as sales and marketing

(see, e.g., https://new.siemens.com/global/en/general/contact.html (providing contact information

to address sales regarding the ’880 Accused Instrumentalities); see also id. (providing a

messaging platform for communicating same); see also

https://new.siemens.com/global/en/company/jobs.html (providing employment information that

can be accessed using the ’880 Accused Instrumentalities); see also

https://new.siemens.com/global/en/products/buildings/partners/desigocc-ecosystem.html

(providing information on contacting a Desigo CC Ecosystem developer to create applications);

providing information, advertising, and instructions for the Product Platform Instrumentalities

through Defendants’ own and third-party websites (e.g.,

https://www.downloads.siemens.com/download-

center/Download.aspx?pos=download&fct=getasset&id1=A6V10444816 and

https://www.integratedcontrols.co.za/wp/siemens-sites/ (providing promotional materials on

functions and features of the Product Platform Instrumentalities)); encouraging customers and

other third parties to use the ’880 Accused Instrumentalities (e.g.,

http://knxtoday.com/2020/01/15030/siemens-introduces-updated-desigo-cc-building-

management-platform-with-improved-knx-support.html (encouraging third parties to use the

Product Platform Instrumentalities); see also https://www.youtube.com/watch?v=6ehhde6SRTU

and https://www.youtube.com/watch?v=6ehhde6SRTU (encouraging new and prospective

customers and other third parties to use the Product Platform Instrumentalities); see also




                                               - 114 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 115 of 150 PageID #: 115



https://www.facebook.com/Siemens/?ref=br_rs (providing an URL (

https://new.siemens.com/global/en/company/about/businesses.html?fbclid=IwAR2Rlvms5EimV

TAQW0Xg2Bpoe-tGFjCs33izANKLan_pO-IIio87IS2y1nY) to a “Our Businesses” webpage

that can be accessed using the Web Instrumentalities); see also

https://www.downloads.siemens.com/download-center/download?DLA07_2535 (providing an

URL (https://new.siemens.com/global/en/products/energy/energy-automation-and-smart-

grid/energy-is-going-digital.html) to content through the Web Instrumentalities); see also

https://new.siemens.com/global/en/company/investor-relations/share-bonds-rating.html

(recommending investors and other third parties to use the Web Instrumentalities to access

financial results relating to Defendants’ financial information); see also

https://www.facebook.com/Siemens/,

https://twitter.com/Siemens/status/1232923300126502914?s=20 ,

https://www.instagram.com/siemens/, and https://www.linkedin.com/company/siemens/about/

(Defendants’ social media accounts promoting the use of the Web Instrumentalities through

which various media content can be accessed); see also https://press.siemens.com/global/en

(providing press releases and news encouraging customers and other third parties to use the Web

Instrumentalities to access content (for example, providing an URL

(https://press.siemens.com/global/en/pressrelease/siemens-supports-volkswagen-develop-

digitized-electric-car-production) to an “Automotive Manufacturing” webpage that can be

accessed using the Web Instrumentalities)); see also

https://new.siemens.com/global/en/company/fairs-events/hannover-

messe/mindspherelounge.html (encouraging third parties to use the Web Instrumentalities to

access content and information regarding Defendants’ international fairs and events (for




                                               - 115 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 116 of 150 PageID #: 116



example, providing an URL (https://siemens.mindsphere.io/en/openspace) to an “Mindsphere

Open Space” webpage that can be accessed using the Web Instrumentalities”)); and

https://new.siemens.com/global/en/company/stories/industry/3ddruck-ki.html (providing stories

encouraging customers and other third parties to use the Web Instrumentalities to access content

(providing an URL (https://new.siemens.com/global/en/products/automation/pc-based/iot-

gateways/iot2000.html) to a “SIMATIC IOT2000” webpage that can be accessed using the Web

Instrumentalities)); and providing support and training to enable the use of the ’880 Accused

Instrumentalities (e.g., https://desigoccecosystem.com/WebClientApplication/en-US/index.html

and https://desigoccecosystem.com/WebClientApplication/Help/EngineeringHelp/en-

US/index.html (providing an online support and remote client platform for supporting and

training customers, including those in the U.S., on the use of the Product Platform

Instrumentalities)).

       153.    Defendants performed acts of inducement despite their actual knowledge since at

least the filing date of this Complaint and their knowledge that the specific actions they actively

induced and continue to actively induce on the part of their users, partners, and customers, and

other third parties constitute infringement of the ’880 Patent. At the very least, because

Defendants have been, and remain, on notice of the ’880 Patent and the accused infringement,

they have been, and remain, willfully blind regarding the infringement that they have induced

and continue to induce.

       154.    On information and belief, Defendants have contributed to, and continue to

contribute to, infringement of at least Claims 1, 3-10, 12-20 and 22 of the ’880 Patent pursuant to

35 U.S.C. § 271(c) by providing the ’880 Accused Instrumentalities that have contributed, and

continue to contribute, to the direct infringement of new, current, and prospective users, partners,




                                              - 116 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 117 of 150 PageID #: 117



customers and other third parties with the knowledge (at least as of the filing date of this

Complaint) that the ’880 Accused Instrumentalities are especially made or adapted for use in an

infringement of the ’880 Patent. For example, by providing the web pages, software, and

computer equipment identified above, Defendants contribute to the direct infringement of users

of said web pages, software, and computer equipment. The ’880 Accused Instrumentalities are

material components or apparatuses for use in practicing the ’880 Patent and are not staple

articles of commerce suitable for substantial non-infringing use.

       155.    For example, the ’880 Accused Instrumentalities provide a graphical user menu

system through which a user can navigate an information structure or an apparatus for navigating

an information structure and enabling selection according to the claimed invention(s).

Defendants supplied, and continue to supply, the ’880 Accused Instrumentalities, or components

or apparatuses thereof, with the knowledge of the ’880 Patent and with the knowledge that these

components or apparatuses constitute critical and material parts of the claimed inventions of the

’880 Patent. Moreover, Defendants know at least by virtue of their knowledge of their own

products and services and the ’880 Patent that the ’880 Accused Instrumentalities are especially

made and/or especially adapted for use as claimed in the ’880 Patent and there is no substantial

non-infringing use of the ’880 Accused Instrumentalities, or components or apparatuses thereof.

       156.    Defendants have directly and indirectly infringed the ’880 Patent and are thus

liable for infringement of the ’880 Patent pursuant to 35 U.S.C. § 271.

       157.    Plaintiffs have suffered, and continue to suffer, damages as a result of

Defendants’ infringement of the ’880 Patent.

       158.    Defendants have continued to infringe the ’880 Patent since at least as of the

filing date of this Complaint, despite being on notice of the ’880 Patent and their infringement.




                                               - 117 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 118 of 150 PageID #: 118



Defendants have therefore infringed the ’880 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiffs’ patent rights since at least as of the filing date of this Complaint, at least

by infringing with actual knowledge of their direct and indirect infringement or while remaining

willfully blind to the fact of their direct and indirect infringement. As a result of at least this

conduct, Plaintiffs are entitled to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs under 35 U.S.C. § 285.

          159.    Plaintiffs reserve the right to modify their infringement theories as discovery

progresses in this case. Plaintiffs shall not be estopped for purposes of their infringement

contentions or their claim constructions by the foregoing discussions on how the ’880 Accused

Instrumentalities infringe the ’880 Patent. Plaintiffs intend only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiffs’ preliminary or final infringement contentions or

preliminary or final claim construction positions.

                 COUNT VI - INFRINGEMENT OF U.S. PATENT NO. 10,037,127

          160.    Plaintiffs incorporate and reallege the preceding paragraphs as if fully set forth

herein.

          161.    The ’127 Patent is directed to systems and methods for navigating an information

structure, as described and claimed in the ’880 Patent.

          162.    The ’127 Patent is directed to systems and methods for navigating an information

structure, as described and claimed in the ’127 Patent.

          163.    Defendants have and continue to directly infringe at least Claims 1, 3-11, 13-14,

16-24 and 26 of the ’127 Patent, in this judicial District and elsewhere in the United States,

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by, among other




                                                 - 118 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 119 of 150 PageID #: 119



things, by making, using, selling, offering to sell, and/or importing in or into the United States,

without authority: (i) Desigo CC Integrated Facilities Management Platform or similar product

platforms or tools (“Platforms”), including hardware and software in support thereof (“Product

Platform Instrumentalities”); (ii) web pages, menus, and menu structures to be interactively

presented and navigated via browsers, including, without limitation, web pages, menus, and

menu structures accessible via https://new.siemens.com/global/en.html and maintained on

servers located in and/or accessible from the United States under the control of Defendants

(“Web Instrumentalities”); (iii) software, including, without limitation, software that allows web

pages, menus, and menu structures to be interactively presented and navigated in and/or served

to such Platforms or browsers; (iv) computer equipment including, without limitation, computer

equipment that stores, serves, and/or runs any of the foregoing or that allows navigating an

information structure (collectively, the “’127 Accused Instrumentalities”) as shown below:




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020) (annotated).

       164.    By way of example, the ’127 Accused Instrumentalities provide an apparatus for

navigating an information structure as shown below:




                                               - 119 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 120 of 150 PageID #: 120




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 120 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 121 of 150 PageID #: 121




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020) (annotated).

       165.    More specifically, the ’127 Accused Instrumentalities provide a graphical menu

interface displaying the items of a given level of the information structure and enabling selection

thereof (e.g., in the Product Platform Instrumentalities, “Site01—CCDemo” displays and enables

the selection of “Gebäude 01—Virtuellies Gebäude,” which displays and enables the section of

“Gebäude Automation,” which displays and enables the section of “Lüftungsanlage”; as another

example, in the Web Instrumentalities, “Products & Services” displays and enables the selection

of items of a given level, such as “Industrial Automation,” which displays and enables the

selection of “Automation systems,” which displays and enables the selection of “Industrial

Automation Systems SIMATIC,” which displays and enables the selection of “IO Systems” and

“PLCs”); and dynamically construct an active path as a sequence of active links after an item of

the information structure has been selected (e.g., the Product Platform Instrumentalities

dynamically construct an active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage” as a sequence of active links after an item of the

information structure has been selected; as another example, the Web Instrumentalities

dynamically construct an active path “Products & Services—Industrial Automation—

Automation systems—Industrial Automation Systems SIMATIC—IO Systems” as a sequence of

active links after an item of the information structure has been selected); upon provisional




                                              - 121 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 122 of 150 PageID #: 122



selection of a given one of said active links, display one or more items on a given level of the

information structure associated with said provisionally selected active link without affecting the

active path (e.g., the Product Platform Instrumentalities display items under “Lüftungsanlage”

without affecting the active path “Site01 – CCDemo—Gebäude 01 – Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage”; as another example, the Web Instrumentalities display

items under “IO Systems” without affecting the active path “Products & Services—Industrial

Automation—Automation systems—Industrial Automation Systems SIMATIC—IO Systems”)

as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




                                              - 122 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 123 of 150 PageID #: 123



       166.    Also, the ’127 Accused Instrumentalities allow a user to access an item in the

information structure by selecting the item from the one or more items displayed by one of the

active links on the active path, wherein a function is associated with at least one of said active

links (e.g., in the Product Platform Instrumentalities, each link in the active path “Site01—

CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” allows

a user to access an item in the information structure by selecting from the one or more items

displayed by “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,”

and “Lüftungsanlage”; as another example, in the Web Instrumentalities, each link in the active

path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” allows a user to access an item in the information

structure by selecting from the one or more items displayed by “Products & Services,”

“Industrial Automation,” “Automation systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems”) as shown below:




                                               - 123 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 124 of 150 PageID #: 124




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 124 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 125 of 150 PageID #: 125




       167.    On information and belief, in the ’127 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a pointer is rolled over one of the active links (e.g., in the Product Platform

Instrumentalities, the active link “Lüftungsanlage” allows the display of one or more items on a

given level of the information structure when a pointer is rolled over it; as another example, in

the Web Instrumentalities, the active link “IO Systems” allows the display of one or more items

on a given level of the information structure such as “SIMATIC ET 200MP,” “SIMATIC ET

200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET

200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L” when a mouse is

rolled over the “IO Systems” when a pointer is rolled over it) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)




                                               - 125 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 126 of 150 PageID #: 126



(annotated):




       168.    On information and belief, in the ’127 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when one of the active links is selected (e.g., in the Product Platform Instrumentalities, the active

link “Lüftungsanlage” allows the display of items such as “2D Aussicht,” “2D DIN Aussicht,”

“2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht” when it is selected; as another

example, in the Web Instrumentalities, the active link “IO Systems” allows the display of items

such as “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L” when it is selected) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see



                                               - 126 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 127 of 150 PageID #: 127



also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       169.    On information and belief, in the ’127 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a visual icon associated with one of the active links is selected (e.g., in the Product

Platform Instrumentalities, the active link “Lüftungsanlage” allows the display of items such as

“2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”

when a visual icon (e.g., a down arrow button) associated with the active link “Lüftungsanlage”

is selected; as another example, in the Web Instrumentalities, the active link “Industrial

Automation Systems SIMATIC” allows the display of items such as “IO Systems” when the

“side arrow” icon is selected) as shown below:




                                               - 127 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 128 of 150 PageID #: 128




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       170.    On information and belief, in the ’127 Accused Instrumentalities, the active links

in the active path allow the display of one or more items on a given level of the information

structure without changing the active path (e.g., in the Product Platform Instrumentalities, the

active links in the active path allow the display of “Lüftungsanlage” without affecting the active

path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage”; as another example, in the Web Instrumentalities, the active links in the active

path allow the display of “IO Systems” without affecting the active path “Products & Services—

Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO




                                              - 128 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 129 of 150 PageID #: 129



Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       171.    On information and belief, in the ’127 Accused Instrumentalities, a user may

directly access one or more active links in the active path by selecting the active link (e.g., in the

Product Platform Instrumentalities, a user may directly access the “2D+ DIN Aussicht” in the

active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage—2D+ DIN Aussicht” by selecting the “Lüftungsanlage”; as another example, in

the Web Instrumentalities, a user may directly access the “IO Systems” in the “Products &

Services—Industrial Automation—Automation systems—Industrial Automation Systems



                                                - 129 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 130 of 150 PageID #: 130



SIMATIC—IO Systems” active path by selecting the “Industrial Automation Systems

SIMATIC”).

       172.    On information and belief, in the ’127 Accused Instrumentalities, the selection of

an active link causes the active path to truncate to the selected active link (e.g., in the Product

Platform Instrumentalities, upon information and belief, the selection of an active link

“Lüftungsanlage” causes the active path “Site01—CCDemo—Gebäude 01—Virtuellies

Gebäude—Gebäude Automation—Lüftungsanlage—2D+ DIN Aussicht” to truncate to

“Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage”; as another example, in the Web Instrumentalities, the selection of “Automation

systems” causes the active path “Products & Services—Industrial Automation—Automation

systems—Industrial Automation Systems SIMATIC—IO Systems” to truncate to “Products &

Services—Industrial Automation—Automation systems”) as shown below:




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020).

       173.    On information and belief, the ’127 Accused Instrumentalities further provide

pre-defined shortcuts to enable access to a given item in the information structure (e.g., the

Product Platform Instrumentalities provide pre-defined shortcuts, such as “Site01—CCDemo,”

“Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and “Lüftungsanlage” in the

collapsing menu enabling direct access to a given item in the information structure; as another


                                                - 130 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 131 of 150 PageID #: 131



example, the Web Instrumentalities provide pre-defined shortcuts, such as “Products &

Services,” “Industrial Automation,” “Automation Systems,” “Industrial Automation Systems

SIMATIC,” and “IO Systems” in the collapsing menu) enabling direct access to a given item in

the information structure), wherein selection of a pre-defined shortcut dynamically constructs an

active path including one active link corresponding to each item necessary to navigate to the

given item in the information structure (e.g., in the Product Platform Instrumentalities, selection

of a predefined shortcut such as “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,”

“Gebäude Automation,” and “Lüftungsanlage” dynamically constructs an active path “Site01—

CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” with

each link “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,”

and “Lüftungsanlage” corresponding to each item necessary to navigate to a given item in the

information structure; as another example, in the Web Instrumentalities, selection of a predefined

shortcut such as “Products & Services,” “Industrial Automation,” “Automation systems,”

“Industrial Automation Systems SIMATIC,” and “IO Systems” dynamically constructs an active

path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” with each active link “Products & Services,”

“Industrial Automation,” “Automation systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems” corresponding to each item necessary to navigate to a given item in the

information structure).

       174.     On information and belief, in the ’127 Accused Instrumentalities, two functions

are associated with at least one of said active links (e.g., displaying sibling menus and directing

user to certain content).




                                               - 131 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 132 of 150 PageID #: 132



        175.    On information and belief, in the ’127 Accused Instrumentalities, execution of

said functions is initiated by selecting different portions of said at least one of active link (e.g., in

the Product Platform Instrumentalities, by selecting “Lüftungsanlage” of the active link

“Gebäude Automation” to display sibling menus or direct user to certain content; as another

example, in the Web Instrumentalities, by selecting “IO Systems” of the active link “Industrial

Automation Systems SIMATIC” to display sibling menus or direct user to certain content).

        176.    On information and belief, in the ’127 Accused Instrumentalities, at least two

functions are associated with at least one of said active links (e.g., displaying sibling menus and

directing user to certain content).

        177.    On information and belief, the ’127 Accused Instrumentalities perform a method

for navigating an information structure, comprising providing a graphical menu interface

displaying the items of a given level of the information structure and enabling selection thereof

(e.g., in the Product Platform Instrumentalities, “Site01—CCDemo” displays and enables the

selection of “Gebäude 01—Virtuellies Gebäude,” which displays and enables the section of

“Gebäude Automation,” which displays and enables the section of “Lüftungsanlage”; as another

example, in the Web Instrumentalities, “Products & Services” displays and enables the selection

of items of a given level, such as “Industrial Automation,” which displays and enables the

selection of “Automation systems,” which displays and enables the selection of “Industrial

Automation Systems SIMATIC,” which displays and enables the selection of “IO Systems” and

“PLCs”); dynamically constructing an active path as a sequence of active links after an item of

the information structure has been selected (e.g., the Product Platform Instrumentalities

dynamically construct an active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—

Gebäude Automation—Lüftungsanlage” as a sequence of active links after an item of the




                                                 - 132 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 133 of 150 PageID #: 133



information structure has been selected; as another example, the Web Instrumentalities

dynamically construct an active path “Products & Services—Industrial Automation—

Automation systems—Industrial Automation Systems SIMATIC—IO Systems” as a sequence of

active links after an item of the information structure has been selected); upon provisional

selection of any said active link, displaying one or more items on a given level of the information

structure without affecting the active path (e.g., the Product Platform Instrumentalities display

items under “Lüftungsanlage” without affecting the active path “Site01—CCDemo—Gebäude

01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as another example, the

Web Instrumentalities display items under “IO Systems” without affecting the active path

“Products & Services—Industrial Automation—Automation systems—Industrial Automation

Systems SIMATIC—IO Systems”) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)




                                              - 133 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 134 of 150 PageID #: 134



(annotated):




       178.    On information and belief, in the ’127 Accused Instrumentalities allow a user to

access an item in the information structure by selecting the item from the one or more items

displayed by one of the active links on the active path, wherein a function is associated with at

least one of said active links (e.g., in the Product Platform Instrumentalities, each link in the

active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage” allows a user to access an item in the information structure by selecting from

the one or more items displayed by “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,”

“Gebäude Automation,” and “Lüftungsanlage”; as another example, in the Web

Instrumentalities, each link in the active path “Products & Services—Industrial Automation—

Automation systems—Industrial Automation Systems SIMATIC—IO Systems” allows a user to

access an item in the information structure by selecting from the one or more items displayed by

“Products & Services,” “Industrial Automation,” “Automation systems,” “Industrial Automation

Systems SIMATIC,” and “IO Systems”) as shown below:




                                               - 134 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 135 of 150 PageID #: 135




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




                                            - 135 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 136 of 150 PageID #: 136




       179.    On information and belief, in the ’127 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a pointer is rolled over one of the active links (e.g., in the Product Platform

Instrumentalities, the active link “Lüftungsanlage” allows the display of one or more items on a

given level of the information structure when a pointer is rolled over it; as another example, in

the Web Instrumentalities, the active link “IO Systems” allows the display of one or more items

on a given level of the information structure such as “SIMATIC ET 200MP,” “SIMATIC ET

200SP,” “SIMATIC ET 200M, “SIMATIC ET 200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET

200AL,” “SIMATIC ET 200eco PN,” and “SIMATIC ET 200eco PN M12-L” when a mouse is

rolled over the “IO Systems” when a pointer is rolled over it) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)




                                               - 136 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 137 of 150 PageID #: 137



(annotated):




       180.    On information and belief, in the ’127 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when one of the active links is selected (e.g., in the Product Platform Instrumentalities, the active

link “Lüftungsanlage” allows the display of items such as “2D Aussicht,” “2D DIN Aussicht,”

“2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht” when it is selected; as another

example, in the Web Instrumentalities, the active link “IO Systems” allows the display of items

such as “SIMATIC ET 200MP,” “SIMATIC ET 200SP,” “SIMATIC ET 200M, “SIMATIC ET

200iSP,” “SIMATIC ET 200pro,” “SIMATIC ET 200AL,” “SIMATIC ET 200eco PN,” and

“SIMATIC ET 200eco PN M12-L” when it is selected) as shown below:




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see



                                               - 137 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 138 of 150 PageID #: 138



also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       181.    On information and belief, in the ’127 Accused Instrumentalities, the one or more

active links allow the display of one or more items on a given level of the information structure

when a visual icon associated with one of the active links is selected (e.g., in the Product

Platform Instrumentalities, the active link “Lüftungsanlage” allows the display of items such as

“2D Aussicht,” “2D DIN Aussicht,” “2D+ Aussicht,” “2D+ DIN Aussicht,” and “3D Aussicht”

when a visual icon (e.g., a down arrow button) associated with the active link “Lüftungsanlage”

is selected; as another example, in the Web Instrumentalities, the active link “Industrial

Automation Systems SIMATIC” allows the display of items such as “IO Systems” when the

“side arrow” icon is selected) as shown below:




                                               - 138 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 139 of 150 PageID #: 139




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/automation/systems/industrial/io-systems.html

(last visited Feb. 10, 2020) (annotated):




       182.    On information and belief, in the ’127 Accused Instrumentalities, the active links

in the active path allow the display of one or more items on a given level of the information

structure without changing the active path (e.g., in the Product Platform Instrumentalities, the

active links in the active path allow the display of “Lüftungsanlage” without affecting the active

path “Site01—–CCDemo—Gebäude 01—–Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage”; as another example, in the Web Instrumentalities, the active links in the active

path allow the display of “IO Systems” without affecting the active path “Products & Services—

Industrial Automation—Automation systems—Industrial Automation Systems SIMATIC—IO

Systems”) as shown below:




                                              - 139 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 140 of 150 PageID #: 140




See Siemens, Desigo CC - Einfache Navigation, available at

https://www.youtube.com/watch?v=fvQzSWY4gYg (last visited Feb. 10, 2020) (annotated); see

also https://new.siemens.com/global/en/products/software.html (last visited Feb. 10, 2020)

(annotated):




       183.    On information and belief, in the ’127 Accused Instrumentalities, a user may

directly access one or more active links in the active path by selecting the active link (e.g., in the

Product Platform Instrumentalities, a user may directly access the “2D+ DIN Aussicht” in the

active path “Site01—CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—

Lüftungsanlage—2D+ DIN Aussicht” by selecting the “Lüftungsanlage”; as another example, in

the Web Instrumentalities, a user may directly access the “IO Systems” in the “Products &

Services—Industrial Automation—Automation systems—Industrial Automation Systems




                                                - 140 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 141 of 150 PageID #: 141



SIMATIC—IO Systems” active path by selecting the “Industrial Automation Systems

SIMATIC”).

       184.    On information and belief, in the ’127 Accused Instrumentalities, the selection of

an active link causes the active path to truncate to the selected active link (e.g., in the Product

Platform Instrumentalities, upon information and belief, the selection of an active link

“Lüftungsanlage” causes the active path “Site01—CCDemo—Gebäude 01—Virtuellies

Gebäude—Gebäude Automation—Lüftungsanlage—2D+ DIN Aussicht” to truncate to “Site01 –

CCDemo—Gebäude 01 – Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage”; as

another example, in the Web Instrumentalities, the selection of “Automation systems” causes the

active path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” to truncate to “Products & Services—Industrial

Automation—Automation systems”) as shown below:




See, e.g., https://new.siemens.com/global/en/products/automation/systems/industrial/io-

systems.html (last visited Feb. 10, 2020).

       185.    On information and belief, the ’127 Accused Instrumentalities are further

configured to provide pre-defined shortcuts to enable access to a given item in the information

structure (e.g., the Product Platform Instrumentalities provide pre-defined shortcuts, such as

“Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,” and

“Lüftungsanlage” in the collapsing menu enabling access to a given item in the information


                                                - 141 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 142 of 150 PageID #: 142



structure; as another example, the Web Instrumentalities provide pre-defined shortcuts, such as

“Products & Services,” “Industrial Automation,” “Automation Systems,” “Industrial Automation

Systems SIMATIC,” and “IO Systems” in the collapsing menu) enabling access to a given item

in the information structure), wherein selection of a pre-defined shortcut dynamically constructs

an active path including one active link corresponding to each item necessary to navigate to the

given item in the information structure (e.g., in the Product Platform Instrumentalities, selection

of a predefined shortcut such as “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,”

“Gebäude Automation,” and “Lüftungsanlage” dynamically constructs an active path “Site01—

CCDemo—Gebäude 01—Virtuellies Gebäude—Gebäude Automation—Lüftungsanlage” with

each link “Site01—CCDemo,” “Gebäude 01—Virtuellies Gebäude,” “Gebäude Automation,”

and “Lüftungsanlage” corresponding to each item necessary to navigate to a given item in the

information structure; as another example, in the Web Instrumentalities, selection of a predefined

shortcut such as “Products & Services,” “Industrial Automation,” “Automation systems,”

“Industrial Automation Systems SIMATIC,” and “IO Systems” dynamically constructs an active

path “Products & Services—Industrial Automation—Automation systems—Industrial

Automation Systems SIMATIC—IO Systems” with each active link “Products & Services,”

“Industrial Automation,” “Automation systems,” “Industrial Automation Systems SIMATIC,”

and “IO Systems” corresponding to each item necessary to navigate to a given item in the

information structure).

       186.    On information and belief, in the ’127 Accused Instrumentalities, two functions

are associated with at least one of said active links (e.g., displaying sibling menus and directing

user to certain content).




                                               - 142 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 143 of 150 PageID #: 143



        187.    On information and belief, in the ’127 Accused Instrumentalities, execution of

said functions is initiated by selecting different portions of said at least one of active link (e.g., in

the Product Platform Instrumentalities, by selecting “Lüftungsanlage” of the active link

“Gebäude Automation” to display sibling menus or direct user to certain content; as another

example, in the Web Instrumentalities, by selecting “IO Systems” of the active link “Industrial

Automation Systems SIMATIC” to display sibling menus or direct user to certain content).

        188.    On information and belief, in the ’127 Accused Instrumentalities, at least two

functions are associated with at least one of said active links (e.g., displaying sibling menus and

directing user to certain content).

        189.    Discovery is expected to uncover the full extent of Defendants’ infringement of

the ’127 Patent beyond the ’127 Accused Instrumentalities already identified through public

information.

        190.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least Claims 1, 3-11, 13-14, 16-24 and 26 of the ’127 Patent under 35 U.S.C.

§ 271(b) by, among other things, and with specific intent or willful blindness, actively aiding and

abetting others to infringe, including but not limited to Defendants’ new, current, and prospective

users, partners, customers and other third parties, whose use of the ’127 Accused

Instrumentalities constitutes direct infringement of at least Claims 1, 3-11, 13-14, 16-24 and 26

of the ’127 Patent.

        191.    In particular, Defendants’ actions aid and abet others such as their new, current,

and prospective users, partners, customers and third parties to infringe include, for example,

advertising and providing instructions on using the ’127 Accused Instrumentalities. On

information and belief, Defendants have engaged in such actions with specific intent to cause




                                                 - 143 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 144 of 150 PageID #: 144



infringement or with willful blindness to the resulting infringement because Defendants have had

actual knowledge of the ’127 Patent and knowledge that their acts were inducing infringement of

the ’127 Patent since at least the date Defendants received notice based on the filing of this

Complaint that such activities infringed the ’127 Patent.

       192.    Defendants’ acts of inducement include, without limitation: providing the ’127

Accused Instrumentalities to their new, current, and prospective users, partners, and customers,

and other third parties and intending them to use the ’127 Accused Instrumentalities that enable

and/or make use of content published therein; encouraging customers and other third parties to

communicate directly with Defendants’ representatives about the ’127 Accused Instrumentalities

and content published therein for purposes of technical assistance as well as sales and marketing

(see, e.g., https://new.siemens.com/global/en/general/contact.html (providing contact information

to address sales regarding the ’127 Accused Instrumentalities); see also id. (providing a

messaging platform for communicating same); see also

https://new.siemens.com/global/en/company/jobs.html (providing employment information that

can be accessed using the ’127 Accused Instrumentalities); see also

https://new.siemens.com/global/en/products/buildings/partners/desigocc-ecosystem.html

(providing information on contacting a Desigo CC Ecosystem developer to create applications);

providing information, advertising, and instructions for the Product Platform Instrumentalities

through Defendants’ own and third-party websites (e.g.,

https://www.downloads.siemens.com/download-

center/Download.aspx?pos=download&fct=getasset&id1=A6V10444816 and

https://www.integratedcontrols.co.za/wp/siemens-sites/ (providing promotional materials on

functions and features of the Product Platform Instrumentalities)); encouraging customers and




                                              - 144 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 145 of 150 PageID #: 145



other third parties to use the ’127 Accused Instrumentalities (e.g.,

http://knxtoday.com/2020/01/15030/siemens-introduces-updated-desigo-cc-building-

management-platform-with-improved-knx-support.html (encouraging third parties to use the

Product Platform Instrumentalities); see also https://www.youtube.com/watch?v=6ehhde6SRTU

and https://www.youtube.com/watch?v=6ehhde6SRTU (encouraging new and prospective

customers and other third parties to use the Product Platform Instrumentalities); see also

https://www.facebook.com/Siemens/?ref=br_rs (providing an URL (

https://new.siemens.com/global/en/company/about/businesses.html?fbclid=IwAR2Rlvms5EimV

TAQW0Xg2Bpoe-tGFjCs33izANKLan_pO-IIio87IS2y1nY) to a “Our Businesses” webpage

that can be accessed using the Web Instrumentalities); see also

https://www.downloads.siemens.com/download-center/download?DLA07_2535 (providing an

URL (https://new.siemens.com/global/en/products/energy/energy-automation-and-smart-

grid/energy-is-going-digital.html) to content through the Web Instrumentalities); see also

https://new.siemens.com/global/en/company/investor-relations/share-bonds-rating.html

(recommending investors and other third parties to use the Web Instrumentalities to access

financial results relating to Defendants’ financial information); see also

https://www.facebook.com/Siemens/,

https://twitter.com/Siemens/status/1232923300126502914?s=20 ,

https://www.instagram.com/siemens/, and https://www.linkedin.com/company/siemens/about/

(Defendants’ social media accounts promoting the use of the Web Instrumentalities through

which various media content can be accessed); see also https://press.siemens.com/global/en

(providing press releases and news encouraging customers and other third parties to use the Web

Instrumentalities to access content (for example, providing an URL




                                               - 145 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 146 of 150 PageID #: 146



(https://press.siemens.com/global/en/pressrelease/siemens-supports-volkswagen-develop-

digitized-electric-car-production) to an “Automotive Manufacturing” webpage that can be

accessed using the Web Instrumentalities)); see also

https://new.siemens.com/global/en/company/fairs-events/hannover-

messe/mindspherelounge.html (encouraging third parties to use the Web Instrumentalities to

access content and information regarding Defendants’ international fairs and events (for

example, providing an URL (https://siemens.mindsphere.io/en/openspace) to an “Mindsphere

Open Space” webpage that can be accessed using the Web Instrumentalities”)); and

https://new.siemens.com/global/en/company/stories/industry/3ddruck-ki.html (providing stories

encouraging customers and other third parties to use the Web Instrumentalities to access content

(providing an URL (https://new.siemens.com/global/en/products/automation/pc-based/iot-

gateways/iot2000.html) to a “SIMATIC IOT2000” webpage that can be accessed using the Web

Instrumentalities)); and providing support and training to enable the use of the ’127 Accused

Instrumentalities (e.g., https://desigoccecosystem.com/WebClientApplication/en-US/index.html

and https://desigoccecosystem.com/WebClientApplication/Help/EngineeringHelp/en-

US/index.html (providing an online support and remote client platform for supporting and

training customers, including those in the U.S., on the use of the Product Platform

Instrumentalities)).

       193.    Defendants performed acts of inducement despite their actual knowledge since at

least the filing date of this Complaint and their knowledge that the specific actions they actively

induced and continue to actively induce on the part of their users, partners, and customers, and

other third parties constitute infringement of the ’127 Patent. At the very least, because

Defendants have been, and remain, on notice of the ’127 Patent and the accused infringement,




                                              - 146 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 147 of 150 PageID #: 147



they have been, and remain, willfully blind regarding the infringement that they have induced

and continue to induce.

       194.    On information and belief, Defendants have contributed to, and continue to

contribute to, infringement of at least Claims 1, 3-11, 13-14, 16-24 and 26 of the ’127 Patent

pursuant to 35 U.S.C. § 271(c) by providing the ’127 Accused Instrumentalities that have

contributed, and continue to contribute, to the direct infringement of new, current, and

prospective users, partners, customers and other third parties with the knowledge (at least as of

the filing date of this Complaint) that the ’127 Accused Instrumentalities are especially made or

adapted for use in an infringement of the ’127 Patent. For example, by providing the web pages,

software, and computer equipment identified above, Defendants contribute to the direct

infringement of users of said web pages, software, and computer equipment. The ’127 Accused

Instrumentalities are material components or apparatuses for use in practicing the ’127 Patent

and are not staple articles of commerce suitable for substantial non-infringing use.

       195.    For example, the ’127 Accused Instrumentalities provide a graphical user menu

system through which a user can navigate an information structure or an apparatus for navigating

an information structure and enabling selection according to the claimed invention(s).

Defendants supplied, and continue to supply, the ’127 Accused Instrumentalities, or components

or apparatuses thereof, with the knowledge of the ’127 Patent and with the knowledge that these

components or apparatuses constitute critical and material parts of the claimed inventions of the

’127 Patent. Moreover, Defendants know at least by virtue of their knowledge of their own

products and services and the ’127 Patent that the ’127 Accused Instrumentalities are especially

made and/or especially adapted for use as claimed in the ’127 Patent and there is no substantial

non-infringing use of the ’127 Accused Instrumentalities, or components or apparatuses thereof.




                                              - 147 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 148 of 150 PageID #: 148



        196.    Defendants have directly and indirectly infringed the ’127 Patent and are thus

liable for infringement of the ’127 Patent pursuant to 35 U.S.C. § 271.

        197.    Plaintiffs have suffered, and continue to suffer, damages as a result of

Defendants’ infringement of the ’127 Patent.

        198.    Defendants have continued to infringe the ’127 Patent since at least as of the

filing date of this Complaint, despite being on notice of the ’127 Patent and their infringement.

Defendants have therefore infringed the ’127 Patent knowingly, willfully, deliberately, and in

disregard of Plaintiffs’ patent rights since at least as of the filing date of this Complaint, at least

by infringing with actual knowledge of their direct and indirect infringement or while remaining

willfully blind to the fact of their direct and indirect infringement. As a result of at least this

conduct, Plaintiffs are entitled to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees

and costs under 35 U.S.C. § 285.

        199.    Plaintiffs reserve the right to modify their infringement theories as discovery

progresses in this case. Plaintiffs shall not be estopped for purposes of their infringement

contentions or their claim constructions by the foregoing discussions on how the ’127 Accused

Instrumentalities infringe the ’127 Patent. Plaintiffs intend only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiffs’ preliminary or final infringement contentions or

preliminary or final claim construction positions.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment for themselves and against Defendant as

follows:

        a.      A judgment that Defendants have infringed, and continue to infringe, one or more

claims of each of the Asserted Patents;


                                                 - 148 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 149 of 150 PageID #: 149



        b.      A judgment that Defendants have induced infringement, and continue to induce

infringement, of one or more claims of each of the Asserted Patents;

        c.      A judgment that Defendants have contributed to, and continue to contribute, to the

infringement of one or more claims of each of the Asserted Patents;

        d.      A judgment that Defendants have willfully infringed one or more claims of each

of the Asserted Patents;

        e.      A judgment awarding Plaintiffs all damages adequate to compensate for

Defendants’ infringement, and in no event less than a reasonable royalty for Defendants’ acts of

infringement, including all pre-judgment and post-judgment interest at the maximum rate

allowed by law;

        f.      A judgment awarding Plaintiffs treble damages pursuant to 35 U.S.C. § 284 as a

result of Defendants’ willful conduct;

        g.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding Plaintiffs their reasonable attorneys’ fees; and

        h.      A judgment awarding Plaintiffs such other relief as the Court may deem just and

equitable.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury of this action.




                                              - 149 -
Case 4:20-cv-00255-ALM Document 1 Filed 03/27/20 Page 150 of 150 PageID #: 150




 Dated: March 27, 2020             DEVLIN LAW FIRM LLC

                                   /s/ Timothy Devlin
                                   Timothy Devlin
                                   tdevlin@devlinlawfirm.com
                                   Alex Chan
                                   Texas State Bar No. 24108051
                                   achan@devlinlawfirm.com
                                   1526 Gilpin Ave.
                                   Wilmington, Delaware 19806
                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251

                                   Attorneys for Plaintiffs,
                                   Caddo Systems, Inc. and 511 Technologies, Inc.




                                    - 150 -
